Exhibit 10.22

 

UNISYS CORPORATION

SAVINGS PLAN

 

Amended and Restated

Effective January 1, 2005



--------------------------------------------------------------------------------

UNISYS CORPORATION

SAVINGS PLAN

 

Amended And Restated

Effective January 1, 2005

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I   

HISTORY AND SCOPE

   1 ARTICLE II   

DEFINITIONS

   2 ARTICLE III   

ELIGIBILITY FOR PARTICIPATION

   12 ARTICLE IV   

CONTRIBUTIONS

   13 ARTICLE V   

LIMITATIONS ON EMPLOYER CONTRIBUTIONS

   18 ARTICLE VI   

INVESTMENT AND VALUATION OF ACCOUNTS

   23 ARTICLE VII   

VESTING

   27 ARTICLE VIII   

AMOUNT OF BENEFITS

   28 ARTICLE IX   

PAYMENT AND FORM OF BENEFITS

   28 ARTICLE X   

WITHDRAWALS AND LOANS

   32 ARTICLE XI   

SPECIAL PROVISIONS FOR TOP-HEAVY PLANS

   36 ARTICLE XII   

PLAN ADMINISTRATION

   37 ARTICLE XIII   

AMENDMENT AND TERMINATION

   41 ARTICLE XIV   

MISCELLANEOUS

   43

 

i



--------------------------------------------------------------------------------

UNISYS CORPORATION

 

SAVINGS PLAN

 

Amended and Restated

 

Effective January 1, 2005

 

ARTICLE I

 

HISTORY AND SCOPE

 

1.01 History. Unisys Corporation (formerly, Burroughs Corporation), adopted the
Burroughs Plan, effective July 1, 1984. Unisys Corporation is successor by
merger to Sperry Corporation which, prior to such merger, established and
maintained the Sperry Plan. Effective April 1, 1988, the Burroughs Plan and
Sperry Plan were merged to form the Plan. The Plan is maintained for the benefit
of eligible employees of Unisys Corporation and the eligible employees of its
subsidiaries that adopt the Plan.

 

Effective October 1, 1990, the Company’s CTIP was merged into the Plan.
Effective November 30, 1992, the RIPII was merged into the Plan. Effective
March 31, 1996, the RIP was merged into the Plan.

 

This Plan was amended and restated, effective January 1, 1998, to bring the Plan
into compliance with the Uniformed Services Employment and Reemployment Act of
1994, the Small Business Job Protection Act of 1996, the Taxpayer Relief Act of
1997, the IRS Restructuring and Reform Act of 1998, the Internal Revenue Service
Restructuring and Reform Act of 1998, the Community Renewal Tax Relief Act of
2000, and all other applicable law as in effect on the effective date of that
amendment and restatement of the Plan.

 

The Plan was amended and restated, effective January 1, 2002, to bring the Plan
into compliance with the Economic Growth and Tax Relief Reconciliation Act of
2001, the Job Creation and Worker Assistance Act of 2002, and certain final
regulations issued by the Department of Labor and the Department of Treasury.

 

The Plan is hereby amended and restated, effective January 1, 2005, to reflect
changes and clarifications related to the administration of the Plan.

 

1.02 Effective Dates. The effective date of the Plan is April 1, 1988, the
original effective date of the Plan. This amendment and restatement of the Plan
is effective January 1, 2005.

 

1



--------------------------------------------------------------------------------

1.03 Rights Affected. Unless provided to the contrary herein, the provisions of
the Plan shall apply to Employees who are credited with an Hour of Service after
December 31, 2004.

 

1.04 Qualification Under the Internal Revenue Code. It is intended that the Plan
be a qualified plan within the meaning of section 401(a) of the Code and that
the Trust be exempt from federal income taxation under the provisions of section
501(a) of the Code.

 

1.05 Documents. The Plan consists of the Plan document as set forth herein and
any subsequent amendments thereto.

 

ARTICLE II

 

DEFINITIONS

 

The following words and phrases as used herein have the following meanings
unless a different meaning is plainly required by the context:

 

2.01 “Account” means a Participant’s After-Tax Account, ESOP Account, GPEP
Account, Regular Account, Tax Deferred Account, Tax Deductible Contribution
Account, Qualified Nonelective ESOP Contribution Account, Qualified Nonelective
Non-ESOP Contribution Account, or Rollover Account.

 

2.02 “Actual Contribution Percentage” means, with respect to a Plan Year, the
ratio (expressed as a percentage) of the sum of the amount of (a) Matching
Contributions, (b) After-Tax Contributions, (c) Qualified Nonelective ESOP
Contributions, and (d) Tax Deferred Contributions recharacterized as After-Tax
Contributions, made on behalf of the Participant for the Plan Year to the
Participant’s Testing Compensation for the Plan Year.

 

2.03 “Actual Deferral Percentage” means, with respect to a Plan Year, the ratio
(expressed as a percentage) of the amount of Tax Deferred Contributions made
pursuant to Section 4.01(a) and Qualified Nonelective Non-ESOP Contributions
made on behalf of the Participant for the Plan Year to the Participant’s Testing
Compensation for the Plan Year.

 

2.04 “Administrative Committee” means the committee appointed in accordance with
Section 12.02 which is responsible for the day-to-day administration of the
Plan.

 

2.05 “Affiliate” means any entity included with the Employer in (a) a controlled
group of employers or trades or businesses within the meaning of section 414(b)
or 414(c) of the Code; (b) an affiliated service group within the meaning of
section 414(m) of the Code; or (c) a group required to be aggregated pursuant to
the regulations under section 414(o) of the Code; provided that any such
employer shall be included within the term “Affiliate” only while a member of a
group including the Employer. For purposes of Section 5.05, whether a member of
a controlled group is an Affiliate shall

 

2



--------------------------------------------------------------------------------

be determined under section 1563(a) of the Code (as incorporated through
application of sections 414(b) and (c) of the Code) by substituting “50%” for
“80%” everywhere it appears in section 1563(a) of the Code.

 

2.06 “After-Tax Account” means a Participant’s account to which are credited
After-Tax Contributions, if any, and earnings and losses thereon.

 

2.07 “After-Tax Contribution” means a contribution made by (a) an Employee who
is employed by an Employer domiciled in Puerto Rico in accordance with a
Participant’s salary reduction agreement pursuant to Section 4.02(b), (b) an
Employee with respect to a Plan Year beginning before January 1, 1989.

 

2.08 “Aggregation Group” means the group of qualified plans sponsored by the
Employer or by an Affiliate formed by including in such group (a) all such plans
in which a Key Employee participates in the Plan Year containing the
Determination Date, or any of the four preceding Plan Years, including any
frozen or terminated plan that was maintained within the five-year period ending
on the Determination Date, (b) all such plans which enable any plan described in
clause (a) to meet the requirements of either section 401(a)(4) of the Code or
section 410 of the Code, and (c) such other qualified plans sponsored by the
Employer or an Affiliate as the Employer elects to include in such group, as
long as the group, including those plans electively included, continues to meet
the requirements of sections 401(a)(4) and 410 of the Code.

 

2.09 “Associated Company” means any entity that is not a member of a controlled
group of corporations within the meaning of section 1563(a) of the Code (as
incorporated through application of sections 414(b) and (c) of the Code), of
which the Company is the common parent, but which would be a member of such
controlled group of corporations if “50%” were substituted for “80%” everywhere
it appears in section 1563(a) of the Code.

 

2.10 “Beneficiary” means (a) the Participant’s Spouse, or (b) the person,
persons or trust designated by the Participant, with the consent of his Spouse,
if any, as direct or contingent beneficiary. In order to be valid, the Spouse’s
consent to a Beneficiary other than or in addition to the Participant’s Spouse,
must be in writing, must consent to the specific Beneficiary designated, must
acknowledge the effect of such consent, and must be witnessed by a Plan
representative or notary public. If the Participant has no Spouse and no
effective beneficiary designation, his Beneficiary shall be the first of the
following classes in which there is any person surviving the Participant:
(a) the Participant’s children, (b) the Participant’s parents, and (c) the
Participant’s brothers and sisters. Unless otherwise provided in the applicable
Beneficiary form, if the Participant has no spouse, if none of the foregoing
classes include a person surviving the Participant, the Participant’s
Beneficiary shall be his estate.

 

2.11 “Benefit Commencement Date” means the first day on which all events have
occurred that entitle a Participant to the benefit.

 

3



--------------------------------------------------------------------------------

2.12 “Board” means the Board of Directors of the Company.

 

2.13 “Burroughs Plan” means the Burroughs Employees Savings Thrift Plan, as in
effect on March 30, 1988.

 

2.14 “Code” means the Internal Revenue Code of 1986, as amended.

 

2.15 “Company” means Unisys Corporation.

 

2.16 “Compensation” means a Participant’s wages or salary paid by an Employer to
an Employee, including amounts deducted in accordance with sections 125 or
401(k) of the Code, overtime pay, shift differentials, overseas hardship and war
risk premiums, temporary promotional supplements, payments for accrued but
unused vacation, commissions paid under the terms of a written ongoing sales
commission plan, and paid bonuses paid under the terms of a written ongoing
bonus plan approved as such by the Administrative Committee, but excluding any
amounts received by an Employee while he is not a Participant, and any other
deferred compensation. A Participant’s Compensation shall not exceed the dollar
limitation in effect under section 401(a)(17) of the Code with respect to any
Plan Year. Effective January 1, 2001, “Compensation” shall include amounts
deducted from a Participant’s wages or salary in accordance with section
132(f)(4) of the Code. Notwithstanding the foregoing, any amounts deducted on a
pre-tax basis for group health coverage because the Participant is unable to
certify that he or she has other health coverage, so long as the Employer does
not otherwise request or collect information regarding the Participant’s other
health coverage as part of the enrollment process for the Employer’s health
plan, shall be included as Compensation.

 

2.17 “Covered Employee” means any Employee other than:

 

(a) any Employee who is a member of a collective bargaining unit, unless such
collective bargaining agreement provides for the Employee’s participation in the
Plan;

 

(b) any Employee who is a nonresident alien of the United States (including the
District of Columbia, Puerto Rico, or the Virgin Islands) and who does not
receive any United States (including the District of Columbia, Puerto Rico or
the Virgin Islands) source income from the Employer;

 

(c) an Employee who is (1) employed by an overseas subsidiary of an Employer,
(2) on temporary assignment to the Employer, and (3) not eligible for
participation in a defined benefit plan maintained by the Employer; and

 

(d) any Employee whose terms of employment with the Employer are covered under
the Contract Service Act, the Davis-Bacon Act, or a similar government
contracting statute, unless the terms of the statue or government contract
expressly provide for participation in this Plan.

 

4



--------------------------------------------------------------------------------

(e) any individual who is not an employee of the Employer but who provides
services as described in section 414(n)(2) of the Code; and

 

(f) any individual who is classified as an independent contractor by the
Employer or any persons who are not treated by the Employer as employees for
purposes of withholding federal employment taxes, regardless of (1) how such
individual is classified by the Internal Revenue Service, other governmental
agency, government or court, or (2) a contrary governmental or judicial
determination relating to such employment status or tax withholding.

 

2.18 “CTIP” means the Convergent Tax Investment Plan, as in effect on
September 30, 1990.

 

2.19 “Determination Date” means the last day of the preceding Plan Year.

 

2.20 “Distributee” means a Participant, the surviving Spouse of a deceased
Participant, or a Participant’s Spouse or former Spouse who is an alternate
payee under a Qualified Domestic Relations Order.

 

2.21 “Employee” means (a) an individual who is employed by the Employer,
(b) when required by context for purposes of crediting Hours of Service under
Section 2.29, a former Employee, and (c) a leased employee as described under
section 414(n)(2) of the Code.

 

2.22 “Employer” means the Company and any Affiliate listed on Appendix A.

 

2.23 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

2.24 “ESOP Account” means a Participant’s account to which are credited Matching
Contributions made to the Plan after March 31, 1989, and earnings and losses
thereon.

 

2.25 “ESOP Portion of the Plan” means the portion of the Plan that is both a
stock bonus plan and an employee stock ownership plan intended to qualify under
sections 401(a) and 4975(e)(7) of the Code, the assets of which are held in the
ESOP Account and Qualified Nonelective ESOP Accounts of Participants and
invested primarily in shares of Unisys Stock that meet the requirements of
section 404(l) of the Code.

 

2.26 “Fund” means the assets and all earnings, appreciation and additions
thereto, less losses, depreciation and any proper payments made by the Trustee,
held under the Trust by the Trustee for the exclusive benefit of Participants
and their Beneficiaries.

 

2.27 “GPEP Account” means a Participant’s account to which are credited GPEP
contributions made with respect to Plan Years beginning before January 1, 1998,
if any, and earnings and losses thereon.

 

5



--------------------------------------------------------------------------------

2.28 “Highly Compensated Employee” means an Employee who either:

 

(a) was a 5% owner (as defined in section 416(i)(1) of the Code) at any time
during the Plan Year for which Highly Compensated Employees are being identified
or the preceding Plan Year; or

 

(b) with respect to the Plan Year preceding the calendar year for which Highly
Compensated Employees are being identified both (1) had Testing Compensation in
excess of the dollar amount under section 414(q)(1)(B)(i) of the Code, as in
effect for such Plan Year, and (2) was in the top 20% of all Employees when
ranked on the basis of Testing Compensation.

 

2.29 “Hour of Service” means each hour for which an Employee is directly or
indirectly paid or entitled to payment by the Company, an Affiliate, or an
Associated Company for the performance of Service.

 

2.30 “Investment Committee” means the Pension Investment Review Committee
appointed pursuant to Section 12.02 which is responsible for the control and
management of the Investment Funds.

 

2.31 “Investment Fund” means a fund selected by the Investment Committee in
which the Fund or any portion thereof may be invested.

 

2.32 “Investment Manager” means the individual or entity, if any, selected by
the Trustee responsible for the investment of all or a portion of the Fund.

 

2.33 “Key Employee” means a person employed or formerly employed by the Employer
or an Affiliate who, during the Plan Year or during any of the preceding four
Plan Years, was any of the following:

 

(a) an officer of the Employer having annual Testing Compensation of more than
$130,000, or such other amount as may be in effect under section 415(1)(A)(i) of
the Code;

 

(b) a 5% owner of the Employer.

 

(c) a person who is both an employee whose annual Testing Compensation exceeds
$150,000 and who is a 5% owner of the Employer.

 

The Beneficiary of any deceased Participant who was a Key Employee shall be
considered a Key Employee for the same period as the deceased Participant would
have been so considered.

 

2.34 “Key Employee Ratio” means the ratio (expressed as a percentage) for any
Plan Year, calculated as of the Determination Date with respect to such Plan
Year, determined by dividing the amount described in subsection (a) hereof by
the amount described in subsection (b) hereof, after deduction from both such
amounts of the amount described in subsection (c) hereof.

 

(a) The amount described in this subsection (a) is the sum of (1) the aggregate
of the present value of all accrued benefits of Key Employees under all
qualified defined benefit plans included in the Aggregation Group, (2) the
aggregate of the balances in all of the accounts standing to the credit of Key
Employees under all qualified defined contribution plans included in the
Aggregation Group, and (3) the aggregate amount distributed from all plans in
such Aggregation Group to or on behalf of any Key Employee during the one-year
period ending on the Determination Date.

 

6



--------------------------------------------------------------------------------

(b) The amount described in this subsection (b) is the sum of (1) the aggregate
of the present value of all accrued benefits of all Participants under all
qualified defined benefit plans included in the Aggregation Group, (2) the
aggregate of the balances in all of the accounts standing to the credit of all
Participants under all qualified defined contribution plans included in the
Aggregation Group, and (3) the aggregate amount distributed from all plans in
such Aggregation Group to or on behalf of any Participant during the one-year
period ending on the Determination Date.

 

(c) The amount described in this subsection (c) is the sum of (1) all rollover
contributions (or similar transfers) to plans included in the Aggregation Group
initiated by an Employee from a plan sponsored by an employer which is not the
Employer or an Affiliate, (2) any amount that would have been included under
subsection (a) or (b) hereof with respect to any person who has not rendered
service to any Employer at any time during the one-year period ending on the
Determination Date, and (3) any amount that is included in subsection (b) hereof
for, on behalf of, or on account of, a person who is a Non-Key Employee as to
the Plan Year of reference but who was a Key Employee as to any earlier Plan
Year.

 

The present value of accrued benefits under any defined benefit plan shall be
determined under the method used for accrual purposes for all plans maintained
by the Employer and all Affiliates if a single method is used by all such plans,
or otherwise, the slowest accrual method permitted under section 411(b)(1)(C) of
the Code.

 

2.35 “Matching Contribution” means a contribution made by an Employer in
accordance with Section 4.03.

 

2.36 “Non-Highly Compensated Employee” means an Employee other than a Highly
Compensated Employee.

 

2.37 “Non-Key Employee” means any Employee or former Employee who is not a Key
Employee as to that Plan Year, or a Beneficiary of a deceased Participant who
was a Non-Key Employee.

 

2.38 “Normal Retirement Age” means age 65.

 

2.39 “Notice Period” means the period beginning 90 days before and ending 30
days before the Benefit Commencement Date. The 30-day minimum may be waived by a
Distributee; provided, however, that with respect to a Participant scheduled to
receive his benefit in the form of a Qualified Joint and Survivor Annuity, the
minimum Notice Period may not be less than seven days before the date
distribution is made.

 

7



--------------------------------------------------------------------------------

2.40 “Participant” means a Covered Employee who has met the eligibility
requirements of Section 3.01. An individual who is a Participant but who ceases
to be a Covered Employee shall nonetheless remain a Participant for purposes of
benefit payments only, until all amounts due him under the Plan have been paid.

 

2.41 “Period of Severance” means a period beginning on the date of an Employee’s
Severance from Service and ending on the date on which the Employee again
performs an Hour of Service.

 

Notwithstanding the foregoing, solely for the purpose of determining whether a
Period of Severance has occurred, in the case of an absence from employment by
reason of the pregnancy of the Employee, the birth of a child of the Employee,
the placement of a child with the Employee in connection with the adoption of
the child by the Employee or the caring for the child for a period beginning
immediately following that birth or placement, the period between the first and
second anniversary of the first day of such absence from employment shall
neither be construed as a Period of Severance nor a period of Service. In order
for an absence to be considered to be for the reasons described in the foregoing
sentence, an Employee shall provide the Plan Manager with information regarding
the reasons for the absence and the length of the absence. Nothing in this
Section 2.41 shall be construed as expanding or amending any maternity or
paternity leave policy of an Employer or Affiliate.

 

2.42 “Plan” means the profit sharing plan, known as the “Unisys Savings Plan”
set forth in this document, which includes a stock bonus plan and employee stock
ownership plan intended to qualify under sections 401(a) and 4975(e)(7) of the
Code, and the related trust agreement pursuant to which the Trust is maintained.

 

2.43 “Plan Manager” means the individual or individuals responsible for certain
matters relating to the administration of the Plan, as described under Article
XII.

 

2.44 “Plan Year” means the calendar year.

 

2.45 “Prior Plan” means the Burroughs Plan, Sperry Plan, CTIP, RIP or RIPII.

 

2.46 “Qualified Domestic Relations Order” means a judgment, decree or order that
relates to a Participant’s benefit under the Plan and meets the requirements of
section 414(p) of the Code.

 

2.47 “Qualified Joint and Survivor Annuity” means an annuity for the life of the
Participant with a survivor annuity for the life of the Participant’s Spouse
equal to 50% of the monthly amount payable for the Participant’s life.

 

2.48 “Qualified Nonelective ESOP Account” means a Participant’s account to which
are credited Qualified Nonelective ESOP Contributions, if any, and earnings and
losses thereon.

 

8



--------------------------------------------------------------------------------

2.49 “Qualified Nonelective ESOP Contribution” means a contribution made by the
Employer pursuant to Section 4.05 for purposes of satisfying the requirements of
Section 5.03.

 

2.50 “Qualified Nonelective Non-ESOP Account” means a Participant’s Account to
which are credited Qualified Nonelective Non-ESOP Contributions, if any, and
earnings and losses thereon.

 

2.51 “Qualified Nonelective Non-ESOP Contribution” means a contribution made by
the Employer pursuant to Section 4.05 for purposes of satisfying the
requirements of Section 5.02.

 

2.52 “Regular Account” means a Participant’s Account to which are credited
(a) Matching Contributions made before April 1, 1989, (b) matching contributions
made to a Prior Plan (other than CTIP) before April 1, 1989, (c) matching
contributions made to the CTIP before October 1, 1990, (d) employee
contributions made to the Sperry Plan, and (e) earnings and losses.

 

2.53 “RIP” means the Unisys Retirement Investment Plan, as in effect on
March 31, 1992.

 

2.54 “RIPII” means the Retirement Investment Plan II, as in effect on
November 30, 1996.

 

2.55 “Rollover Account” means a Participant’s account to which are credited the
(a) Participant’s Rollover Contributions, if any, (b) amounts, if any,
transferred to a Participant’s Account from a Prior Plan which were derived from
such Participant’s rollover contributions to such Prior Plan, and (c) earnings
and losses thereon.

 

2.56 “Rollover Contribution” means a contribution made by a Participant pursuant
to Section 4.06.

 

2.57 “Service” means the periods determined in accordance with the following
provisions of this Section 2.57. An Employee’s total period of Service shall be
determined from the first date the Employee performs an Hour of Service until
the date of his Separation from Service.

 

(a) Service shall include:

 

(1) periods of active employment with the Employer, an Affiliate, or an
Associated Company and with any entity that is a predecessor to the Employer;

 

9



--------------------------------------------------------------------------------

(2) periods during which no active duties are performed by the Employee for the
Company, an Affiliate, an Associated Company, or any entity that is a
predecessor to the Employer because the Employee is:

 

(A) absent from work because of occupational injury or disease incurred in the
course of employment with the Company, an Affiliate, or an Associated Company
and on account of such absence receives workers’ compensation;

 

(B) in the service of the Armed Forces of the United States during a period with
respect to which an Employer, Affiliate, or an Associated Company is required to
give reemployment rights by law, provided the Employee returns to work with the
Company, Affiliate, or an Associated Company immediately after the termination
of such military service;

 

(C) absent from work and receives short-term disability benefits under an
Employer’s short-term disability plan or other plan of the Company, an
Affiliate, or an Associated Company providing similar benefits;

 

(D) for vesting purposes under the Plan, service performed for the Company, an
Affiliate, or an Associated Company in a capacity described under subsection
(a), (b), (c), (d), or (e) of Section 2.17, prior to the Employee becoming a
Covered Employee;

 

(b) Service shall exclude service prior to the date on which a business is
acquired, merged, consolidated, or otherwise absorbed by the Company, an
Affiliate, or an Associated Company, or prior to the date the assets of a
business are acquired by the Company, an Affiliate, or an Associated Company,
unless otherwise provided herein or authorized by the Company.

 

(c) Notwithstanding any provision of the Plan to the contrary, if a Participant
was a participant in a Prior Plan as of the date of the Prior Plan’s merger with
and into the Plan, such Participant’s Service immediately after such merger
shall be the greater of:

 

(1) the Participant’s service under the terms of the Prior Plan immediately
prior to the date of such Prior Plan’s merger with and into the Plan; or

 

(2) the Participant’s Service determined under the Plan without regard to this
subsection (c).

 

(d) To the extent that a prior period of employment with Burroughs Corporation,
Memorex Corporation, System Development Corporation, Sperry Corporation, or any
Affiliate of the foregoing corporations was not credited under the terms of a
Prior Plan, such period shall be counted as Service under the Plan; provided
that the Plan has, or is furnished with, evidence of such prior period of
employment.

 

(e) If an Employee separates from Service but returns to employment with the
Employer before incurring a one-year Period of Severance, the period between the
date he separated from Service and his date of reemployment by the Company, an
Affiliate, or an Associated Company.

 

10



--------------------------------------------------------------------------------

2.58 “Severance from Service” means the earliest of (a) the date a person quits,
retires or is discharged from Service with the Company and all Affiliates and
Associated Companies, (b) the date a person dies, or (c) the date following a
one-year period during which a person is absent from Service for any other
reason. Notwithstanding the foregoing, however, the Severance from Service of a
Participant who incurs a Total Disability shall be the earlier of (a) the date
the Participant quits, retires, is discharged or dies, or (b) the date his Total
Disability ends, provided he does not return to active Service as of such date.

 

2.59 “Sperry Plan” means the Sperry Retirement Program - Part B, as in effect on
March 30, 1988.

 

2.60 “Spouse” means the spouse or surviving spouse of the Participant who is a
person of the opposite gender who is the lawful husband or lawful wife of a
Participant under the laws of the state or country of the Participant ‘s
domicile; provided, however, that a former spouse shall be treated as the Spouse
or surviving Spouse to the extent provided under a Qualified Domestic Relations
Order.

 

2.61 “Tax Deductible Contribution Account” means a Participant’s account to
which are credited tax deductible contributions, if any, made to the Plan before
April 1, 1989, and earnings and losses thereon.

 

2.62 “Tax Deferred Account” means a Participant’s account to which are credited
(a) Tax-Deferred Contributions, if any, (b) tax deferred contributions made
under a Prior Plan and transferred to the Plan, (c) basic member contributions,
if any, made under the Sperry Plan and transferred to the Plan, and (d) earnings
and losses thereon.

 

2.63 “Tax Deferred Contribution” means a contribution made by an Employer in
accordance with a Participant’s salary reduction agreement pursuant to
Section 4.01(a).

 

2.64 “Termination of Employment” means an Employee’s cessation of employment
with the Company and all Affiliates and Associated Companies as a result of
quitting, retirement, discharge, release or placement on extended lay-off with
no expectation of recall, or failure to return to active employment upon
expiration of an approved leave of absence.

 

2.65 “Testing Compensation” means the total of a Participant’s wages, salary and
other amounts paid by an Employer and reported in IRS Form W-2, and any amounts
deferred under section 402(g)(3) or 125 of the Code and, effective January 1,
2001, section 132(f)(4) of the Code; provided, however, for purposes of Sections
5.02, 5.03 and 5.04, the Administrative Committee may elect to exclude amounts
deducted in accordance with sections 125, 132(f)(4), and 402(e)(3) of the Code
as Testing Compensation. Notwithstanding the foregoing, any amounts deducted on
a pre-tax basis for group health coverage because the Participant is unable to
certify that he or she has other health coverage, so long as the Employer does
not otherwise request or collect information regarding the Participant’s other
health coverage as part of the

 

11



--------------------------------------------------------------------------------

enrollment process for the Employer’s health plan, shall be included as Testing
Compensation.

 

2.66 “Total Disability” means a condition resulting from injury or sickness
that, in the judgement of the Administrative Committee or its designee:

 

(a) with regard to the first 24-months of an absence from Service due to a
condition resulting from the injury or sickness, constitutes a condition likely
to render the Participant unable to perform each of the material duties of his
regular occupation; and

 

(b) with regard to the period of an absence from Service due to a condition
resulting from the injury or sickness after the initial 24-months of such
absence, constitutes a condition which renders the Participant unable to perform
the material duties of any occupation for which he is reasonably fitted by
training, education or experience.

 

Notwithstanding the foregoing, however, in no event shall a Participant be
deemed to have incurred a Total Disability until he has exhausted all benefits
available under his Employer’s short-term disability plan or other plan
providing short term disability benefits. For purposes of this Section 2.66, a
determination of a Participant’s disabled status under the Unisys Long-Term
Disability Plan or similar long-term disability plan sponsored by an Employer
shall be deemed a conclusive and binding determination of the Participant’s
Total Disability status under the Plan.

 

2.67 “Trust” means the legal entity created by the trust agreement between the
Employer and the Trustee, fixing the rights and liabilities with respect to
controlling and managing the Fund for the purposes of the Plan.

 

2.68 “Trustee” means the party or parties appointed by the Board of Directors as
trustee of the Trust and named as trustee pursuant to the Trust Agreement or any
successors thereto.

 

2.69 “Unisys Stock” means Unisys Corporation common stock, par value $0.01 per
share.

 

2.70 “Valuation Date” means each day of each calendar year.

 

ARTICLE III

 

ELIGIBILITY FOR PARTICIPATION

 

3.01 Eligibility Requirement. An Employee shall be eligible to become a
Participant if he is a Covered Employee.

 

3.02 Participation Commencement Date. Each Covered Employee who was a
Participant as of December 31, 2004, shall continue to be a Participant on
January 1, 2005, if he is then a Covered Employee. Each other Covered Employee
shall be a Participant on his first day of employment as a Covered Employee.

 

12



--------------------------------------------------------------------------------

3.03 Time of Participation-Excluded Employees. An Employee who is ineligible to
be a Participant because he is not a Covered Employee, shall become a
Participant as of the first day on which he becomes a Covered Employee. A
Participant shall cease to be an active Participant on any date on which he
ceases to be a Covered Employee; however, a Participant who ceases to be a
Covered Employee will remain a Participant for distribution purposes under the
Plan until such time as he no longer has a vested interest under the Plan.

 

ARTICLE IV

 

CONTRIBUTIONS

 

4.01 Tax Deferred Contributions.

 

(a) (1) Subject to the limitations contained in Article V, each Employer, other
than an Employer domiciled in Puerto Rico, shall make a Tax Deferred
Contribution for the Plan Year to the Tax Deferred Account of each of its
Covered Employees who, with respect to such Plan Year is a Participant and has
filed a salary reduction notice with the Employer that provides for a reduction
in Compensation otherwise payable to the Participant by a designated whole
percentage that does not exceed the limit described in paragraph (2), and a
contribution of that amount by the Employer to the Participant’s Tax Deferred
Account.

 

(2) The amount of the Tax Deferred Contribution made for a Participant with
respect to any Plan Year pursuant to this subsection (a) shall be the amount
specified in the salary reduction notice. The percentage specified shall be a
whole percentage of the Participant’s Compensation not to exceed (A) 20% (30% as
of January 1, 2003) with respect to a Non-Highly Compensated Employee, or
(B) 18% with respect to a Highly Compensated Employee. The Administrative
Committee may, in its discretion, increase or decrease the maximum permissible
amount of Tax Deferred Contributions at any time and from time to time as it
deems appropriate. Any salary reduction notice shall relate only to Compensation
as yet unearned when the notice is filed and may not be amended during the
period to which it pertains, except that it may be terminated as to amounts
unearned at the date of a Participant’s Termination of Employment.

 

(b) Each Employer, other than an Employer domiciled in Puerto Rico, shall make
an additional Salary Deferral Contribution for the Plan Year to the Tax Deferred
Account of each of its Covered Employees who, with respect to such Plan Year is
a Participant, is age 50 or older as of the last day of the Plan Year, and has
elected, in accordance with procedures established by the Administrative
Committee and subject to any limitations imposed by the Administrative
Committee, to make an additional Salary Deferral Contribution in an amount not
to exceed $1,000 for the Plan Year (or such other amount as may be applicable
under section 414(v) of the Code), reduced by, to the extent required by the
Code and applicable Treasury regulations, any other elective deferrals
contributed on the Participant’s behalf pursuant to section 414(v) of the Code
for the Plan Year; provided, however, that elective deferrals shall be treated

 

13



--------------------------------------------------------------------------------

for all Plan purposes as contributed under subsection (a) above in lieu of this
subsection, unless the Participant is unable to make additional Salary Deferral
Contributions under subsection (a) above for the Plan Year due to limitations
imposed by the Plan or applicable federal law.

 

(c) Salary reduction notices pursuant to this Section 4.01 must be made within
the time prescribed by the Administrative Committee and shall become effective
in accordance with the rules and procedures established by the Administrative
Committee.

 

(d) Subject to, and in accordance with, the rules and procedures established by
the Administrative Committee, a Participant may elect to change, discontinue, or
resume the percentage of Compensation under his salary reduction notice. All
such elections shall become effective in accordance with the rules and
procedures established by the Administrative Committee.

 

4.02 After-Tax Contributions.

 

(a) A Participant may make After-Tax Contributions to the Plan by filing a
salary reduction notice authorizing the Employer to reduce the after-tax
Compensation otherwise payable to the Participant by a designated whole
percentage (up to the limit specified in subsection (b)), and deposit such
amounts into the Participant’s After-Tax Contribution Account.

 

(b) The amount of the After-Tax Contribution made by a Participant with respect
to any Plan Year shall be the amount specified in the salary reduction notice.
The percentage specified shall be a whole percentage of the Participant’s
Compensation not to exceed the following:

 

(1) with respect to any Participant who is not employed by an Employer domiciled
in Puerto Rico, 1% (6% as of January 1, 2003); and

 

(2) with respect to any Participant who is employed by an Employer domiciled in
Puerto Rico, (A) 20% with respect to a Non-Highly Compensated Employee, or
(B) 18% with respect to a Highly Compensated Employee.

 

Any salary reduction notice shall relate only to Compensation as yet unearned
when the notice is filed and may not be amended during the period to which it
pertains, except that it may be terminated as to amounts unearned at the date of
a Participant’s Termination of Employment.

 

(c) Salary reduction notices pursuant to this Section 4.05 must be made within
the time prescribed by the Administrative Committee and shall become effective
in accordance with the rules and procedures established by the Administrative
Committee.

 

(d) Subject to, and in accordance with, the rules and procedures established by
the Administrative Committee, a Participant may elect to change, discontinue, or

 

14



--------------------------------------------------------------------------------

resume the percentage of Compensation under his salary reduction notice. All
such elections shall become effective in accordance with the ruled and
procedures established by the Administrative Committee.

 

4.03 Matching Contributions. Subject to the limitations in Article V, each
Employer shall make a Matching Contribution for each Plan Year to the ESOP
Account of each of its Covered Employees who, with respect to such Plan Year, is
a Participant and has filed a salary reduction notice in accordance with
Section 4.01. In addition, subject to the limitations in Article V, each
Employer domiciled in Puerto Rico shall make a Matching Contribution for each
Plan Year to the ESOP Account of each of its Covered Employees who made
After-Tax Contributions with respect to such Plan Year. The amount of Matching
Contributions for pay periods beginning on or after July 1, 1998 shall be the
amount determined in accordance with subsections (a) and (b) below.

 

(a) Subject to the minimum set forth in subsection (b), the amount of the
Matching Contribution made in accordance with this Section 4.03 with respect to
each pay period in the Plan Year shall be an amount equal to 50% of the first 4%
of Compensation contributed as a Tax Deferred Contribution made pursuant to
Section 4.01(a), (or, with respect to Participants employed by an Employer
domiciled in Puerto Rico, as an After-Tax Contribution); provided, that the
maximum Matching Contribution payable to a Participant shall not equal more than
2% of such Participant’s Compensation for the period.

 

(b) Notwithstanding anything in subsection (a) to the contrary:

 

(1) each Participant who was employed by an Employer at any time during the
period beginning July 1, 1998 and ending December 31, 1998 who had Tax Deferred
Contributions made on his behalf for the Plan Year ending December 31, 1998
shall receive a minimum Matching Contribution for such Plan Year in an amount
equal to the lesser of:

 

(A) 1% of the Participant’s Compensation not in excess of $80,000 for the period
July 1, 1998 through December 31, 1998; or

 

(B) 25% of the total of the Tax Deferred Contributions made on behalf of the
Participant for the Plan Year (regardless of when the Tax Deferred Contributions
were made during such Plan Year).

 

(2) each Participant who was employed by an Employer on December 31 of a Plan
Year beginning on or after January 1, 1999 and who had Tax Deferred
Contributions made on his behalf shall receive a minimum Matching Contribution,
in accordance with procedures adopted by the Administrative Committee, in an
amount, when added to the Matching Contributions made on behalf of such
Participant (before application of this paragraph), equal to the lesser of:

 

(A) 2% of the Participant’s Compensation not in excess of the limit described in
section 401(a)(17) of the Code as in effect with respect to such Plan Year; or

 

15



--------------------------------------------------------------------------------

(B) 50% of the total of the Tax Deferred Contributions made on behalf of the
Participant for the Plan Year.

 

4.04 GPEP Contributions. No contributions may be made to an individual’s GPEP
Account with respect to any Plan Year beginning on or after January 1, 1998.
Amounts, if any, allocated to a Participant’s GPEP Account prior to January 1,
1998 shall continue to be held in the GPEP Account until distributed in
accordance with the terms of the Plan.

 

4.05 Qualified Nonelective Contributions. Subject to the limitations described
in Article V, each Employer shall make a Qualified Nonelective Non-ESOP
Contribution, a Qualified Nonelective ESOP Contribution, or both in such amount,
if any, as the Board shall determine. Qualified Nonelective Non-ESOP
Contributions made by an Employer shall be allocated to the Qualified
Nonelective Non-ESOP Account of its employees who are both Participants and
Non-Highly Compensated Employees. Qualified Nonelective ESOP Contributions made
by an Employer shall be allocated to the Qualified Nonelective ESOP Account of
its employees who are both Participants and Non-Highly Compensated Employees.

 

4.06 Rollover Contributions. With the approval of the Plan Manager, a
Participant may contribute to a Rollover Account all or a portion of the amount
payable to the Participant as an eligible rollover distribution from an eligible
retirement plan (as defined under section 401(a)(31) of the Code). Any payment
to the Plan pursuant to this Section 4.06 shall be made as a direct rollover
that satisfies section 401(a)(31) of the Code or shall be made to the Plan
within 60 days after the Participant’s receipt of the distribution from the plan
or individual retirement account in such manner as may be approved by the Plan
Manager.

 

4.07 Contribution Attributable to Military Service. If a Participant returns to
employment with the Employer following a period of service in the Armed Forces
of the United States for which an Employer is required to give reemployment
rights by law, the Employer contributions to the Plan with respect to such
period shall be as follows:

 

(a) During the period that begins on the date of the Participant’s return to
employment and lasts for the lesser of (1) the product of 3 multiplied by the
applicable period of military service; or (2) five years, the Participant may
elect a Compensation reduction in return for the corresponding Tax Deferred
Contributions on his behalf, or After-Tax Contributions, as applicable, that
could have been made if the Participant had continued to be employed and
received Compensation during the applicable period of military service.

 

(b) The Employer shall contribute to the Plan, on behalf of each Participant who
has been credited under subsection (a) with Tax Deferred Contributions or
After-Tax Contributions, Matching Contributions equal to the amount of Matching
Contribution that would have been required under Section 4.02 had such Tax
Deferred or After-Tax Contributions, as applicable, been made during the
applicable period of military service.

 

16



--------------------------------------------------------------------------------

A Participant who is entitled to a contribution pursuant to this Section 4.07
shall not be entitled to receive corresponding retroactive earnings attributable
to such contribution nor shall he be entitled to participate in the allocation
of any forfeiture that occurred during his period of military service. For
purposes of this Section 4.07, an Employee’s Compensation for the applicable
period of military service shall be deemed to equal the amount of Compensation
the Employee would have received from the Employer during such period, based on
the rate of pay the Employee would have received from the Employer but for the
absence due to military service, or, if such rate of pay is not reasonably
certain, the Employee’s average Compensation during the 12-month period
immediately before the qualified military service or, if shorter, the period of
employment immediately before the qualified military service. The limitations
under Sections 5.01 and 5.04 are applicable to contributions made pursuant to
this Section 4.07 for the Plan Year to which the contributions relate. The
limitations under Sections 5.02 and 5.03 shall not apply to contributions made
pursuant to subsections (a) or (b) of this Section 4.07.

 

4.08 Allocation of Payments Relating to Executive Life Insurance Company
Insolvency. To the extent the Plan is paid any amount from a state guaranty
association with regard to the insolvency of Executive Life Insurance Company in
1991, such amount shall be allocated on a pro rata basis, in accordance with
procedures adopted by the Plan Manager to the Accounts of any Participant who
(a) resided in such state on the applicable trigger date for coverage under the
state’s guaranty association statute, and (b) had any portion of his Accounts
invested, as of April 11, 1991, in a fund that held an Executive Life Insurance
Company guaranteed investment contract. The specific Accounts to which a
Participant’s allocation shall be credited shall be the Accounts which was
invested in the guaranteed investment contract.

 

4.09 Form and Timing of Contributions. Contributions shall be made to the Fund
as soon as administratively practicable after the close of the payroll period to
which they relate. In no event, however, shall Tax Deferred and After-Tax
Contributions be made to the Fund later than the date prescribed under
applicable regulations. In no event shall Matching Contributions be made to the
Fund later than the last date on which amounts so paid may be deducted for
federal income tax purposes by the contributing Employer for the taxable year in
which the Plan Year ends. Generally, contributions shall be made in cash;
provided, however, that Matching Contributions shall be made in the form of
Unisys Stock. The value of the Unisys Stock contributed as Matching
Contributions shall be equal to the fair market value of such stock at the time
of the market closing on the date such Matching Contributions is actually made
to the Fund.

 

4.10 Recovery of Employer Contributions. The Employer may recover its
contributions under the Plan as follows:

 

(a) if a contribution is made by an Employer under a mistake of fact, the excess
of the amount contributed over the amount that would have been contributed had
there not occurred a mistake of fact may be recovered by the Employer within one
year after payment of the contribution; or

 

17



--------------------------------------------------------------------------------

(b) if the contribution is conditioned upon its deductibility under section 404
of the Code, the contribution may be recovered, to the extent a deduction is
disallowed, within one year after the disallowance.

 

Earnings attributable to an excess contribution may not be recovered by the
Employer. Any losses attributable to the excess contribution shall reduce the
amount the Employer may recover.

 

ARTICLE V

 

LIMITATIONS ON EMPLOYER CONTRIBUTIONS

 

5.01 Dollar Limitation on Tax Deferred Contributions.

 

(a) The Tax Deferred Contribution made on behalf of a Participant pursuant to
Section 4.01(a) for a calendar year shall not exceed the dollar limit specified
under section 402(g) of the Code. This dollar limit shall be reduced by the
amount, if any, contributed on behalf of the Participant under any other
qualified cash or deferred arrangement, simplified employee pension or annuity
established under section 403(b) of the Code for the calendar year, other than
elective deferral contributions made pursuant to section 414(v) of the Code.

 

(b) In the event the dollar limit described in subsection (a) is exceeded for a
Participant, the Plan Manager shall direct the Trustee to distribute the excess
to the Employee by the April 15 following the end of the calendar year with
respect to which the excess occurred. The excess returned to an Employee in
accordance with this subsection (b), shall be adjusted for any income or loss
thereon up to the date of the distribution of the excess, using the Plan’s
method for allocating income and loss.

 

5.02 Limitation on Tax Deferred Contributions for Highly Compensated Employees.

 

(a) For each Plan Year the average of the Actual Deferral Percentages for
Participants who are Highly Compensated Employees shall be compared to the
average of the Actual Deferral Percentages for the other Participants for the
preceding Plan Year; the average of the Actual Deferral Percentages for
Participants who are Highly Compensated Employees shall not exceed the greater
of:

 

(1) the average of the Actual Deferral Percentages for Participants who are
Non-Highly Compensated Employees for the preceding Plan Year, multiplied by
1.25; or

 

(2) the lesser of:

 

(A) the average of the Actual Deferral Percentages for Participants who are
Non-Highly Compensated Employees for the preceding Plan Year multiplied by two,
or

 

18



--------------------------------------------------------------------------------

(B) the average of the Actual Deferral Percentages for Participants who are
Non-Highly Compensated Employees for the preceding Plan Year plus two.

 

In the event that the Plan satisfies the requirements of Code section 401(a)(4),
401(k) or 410(b) only if aggregated with one or more other qualified retirement
plans, or if one or more other qualified retirement plans satisfy the
requirements of these sections only if aggregated with the Plan, then this
subsection (a) shall be applied as if all such plans were a single plan.

 

(b) If in the Plan Year, the average of the Actual Deferral Percentages for
Participants who are Highly Compensated Employees exceeds the limit in
subsection (a) for a Plan Year, the Plan Manager shall:

 

(1) determine the amount by which the Actual Deferral Percentage for Highly
Compensated Employee or Employees with the highest Actual Deferral Percentage or
Percentages for the Plan Year would need to be reduced to comply with the limit
in subsection (a);

 

(2) convert the excess percentage amount determined under clause (1) into a
dollar amount; and

 

(3) reduce the Tax Deferred Contributions of the Highly Compensated Employee
with the greatest dollar amount of Tax Deferred Contributions made on their
behalf with respect to the Plan Year pursuant to Section 4.01(a) by the lesser
of (A) the amount by which the dollar amount of the affected Highly Compensated
Employee’s Tax Deferred Contributions made pursuant to Section 4.01(a) exceeds
the dollar amount of the Highly Compensated Employee with the next highest
dollar amount of Tax Deferred Contributions made pursuant to Section 4.01(a), or
(B) the amount of the excess dollar amount determined under clause (2); and

 

(4) either:

 

(A) direct the Trustee to return the excess Tax Deferred Contributions, as
adjusted in accordance with subsection (d), to the individuals from whose
Accounts the excess Tax Deferred Contributions were obtained within two and
one-half months following the close of the Plan Year, if administratively
practicable, but in no event later than the close of the following Plan Year;

 

(B) recharacterize the Tax Deferred Contribution as an After-Tax Contribution,
to the extent permitted by the applicable Treasury regulations, no later than
two and one-half months following the close of the Plan Year; or

 

(C) make Qualified Nonelective Non-ESOP Contributions, as described under
Section 4.04, to the extent necessary to satisfy subsection (a).

 

(c) To the extent that a Matching Contribution relates to excess Tax Deferred
Contributions returned or recharacterized pursuant to subsection (b)(4), such
Matching

 

19



--------------------------------------------------------------------------------

Contributions, as adjusted in accordance with subsection (d), shall be forfeited
immediately. Amounts forfeited during the Plan Year shall be used to reduce
future Matching Contributions made by the Employer.

 

(d) The excess Tax Deferred Contributions returned or recharacterized pursuant
to subsection (b), and any Matching Contributions forfeited pursuant to
subsection (c) shall be adjusted for any income or loss thereon up to the date
of distribution or forfeiture, as applicable, using the Plan’s method for
allocating income and loss.

 

(e) The amount of the excess Tax Deferred Contributions to be returned pursuant
to subsection (b) for a Plan Year shall be reduced by the amount of excess Tax
Deferred Contributions previously distributed to the Highly Compensated Employee
pursuant to Section 5.01(b) for such Employee’s taxable year ending on or within
the Plan Year for which the excess Tax Deferred Contributions are returned
pursuant to subsection (b).

 

5.03 Limitation on After-Tax Contributions and Matching Contributions for Highly
Compensated Employees.

 

(a) For each Plan Year the average of the Actual Contribution Percentages for
Participants who are Highly Compensated Employees shall be compared to the
average of the Actual Contribution Percentages for the other Participants; the
average of the Actual Contribution Percentages for Participants who are Highly
Compensated Employees shall not exceed the greater of:

 

(1) the average of the Actual Contribution Percentages for Participants who are
Non-Highly Compensated Employees for the preceding Plan Year multiplied by 1.25;
or

 

(2) the lesser of:

 

(A) the average of the Actual Contribution Percentages for Participants who are
Non-Highly Compensated Employees for the preceding Plan Year multiplied by two,
or

 

(B) the average of the Actual Contribution Percentages for Participants who are
Non-Highly Compensated Employees for the preceding Plan Year plus two.

 

In the event that the Plan satisfies the requirements of Code section 401(a)(4),
401(m) or 410(b) only if aggregated with one or more other qualified retirement
plans, or if one or more other qualified retirement plans satisfy the
requirements of these sections only if aggregated with the Plan, then this
subsection (a) shall be applied as if all such plans were a single plan.

 

20



--------------------------------------------------------------------------------

(b) If in any Plan Year the average of the Actual Contribution Percentages for
Participants who are Highly Compensated Employees exceeds the limit in
subsection (a) for a Plan Year, the Administrative Committee shall:

 

(1) determine the amount by which the Actual Contribution Percentage for Highly
Compensated Employee or Employees with the highest Actual Contribution
Percentage or Percentages for the Plan Year would need to be reduced to comply
with the limit in subsection (a);

 

(2) convert the excess percentage amount determined under clause (1) into a
dollar amount; and

 

(3) reduce the After-Tax Contributions (including any Tax Deferred Contributions
recharacterized as After-Tax Contributions pursuant to Section 5.02(b)(4)(B))
and then, to the extent necessary, the Matching Contributions of the Highly
Compensated Employee with the greatest dollar amount of aggregate After-Tax and
Matching Contributions made on their behalf with respect to the Plan Year by the
lesser of (A) the amount by which the dollar amount of the affected Highly
Compensated Employee’s aggregate After-Tax and Matching Contributions exceeds
the dollar amount of the Highly Compensated Employee with the next highest
dollar amount of After-Tax and Matching Contributions, or (B) the amount equal
to the excess dollar amount determined under clause (2); and

 

(4) either:

 

(A) direct the Trustee to return the excess After-Tax Contributions and vested
Matching Contributions, as adjusted in accordance with subsection (c), to the
individuals from whose Accounts the excess Matching Contributions were obtained
within two and one-half months following the close of the Plan Year, if
administratively practicable, but in no event later than the close of the
following Plan Year; or

 

(B) make Qualified Nonelective Non-ESOP Contributions, as described under
Section 4.04, to the extent necessary to satisfy the limit under subsection (a);
and

 

(5) direct the Trustee to forfeit the excess unvested Matching Contributions, as
adjusted in accordance with subsection (c), to the individuals from whose
Accounts the excess Matching Contributions were obtained. Amounts forfeited
during the Plan Year shall be used to reduce future Matching Contributions made
by the Employer.

 

(c) To the extent that a Matching Contribution relates to excess After-Tax
Contributions returned pursuant to subsection (b)(4), such Matching
Contributions, as adjusted in accordance with subsection (d), shall be forfeited
immediately. Amounts forfeited during the Plan Year shall be used to reduce
future Matching Contributions made by the Employer.

 

21



--------------------------------------------------------------------------------

(d) The excess After-Tax and Matching Contributions returned or recharacterized
pursuant to subsection (b) shall be adjusted for any income or loss thereon up
to the date of the distribution or forfeiture, as applicable, using the Plan’s
method for allocating income and loss.

 

(e) Notwithstanding anything in this Section 5.03 to contrary, the provisions of
this Section 5.03 shall be applied separately to the After-Tax Contributions of
Employees in Puerto Rico by taking into account only such After-Tax
Contributions and, to the extent permitted by applicable Treasury regulations,
any Tax-Deferred Contributions or Qualified Nonelective Non-ESOP Contributions
or under any other plan maintained by an Employer or an Affiliate that is or
could be aggregated with the non-ESOP Portion of the Plan for purposes of
section 410(b) of the Code. For purposes of this subsection (e), only Employees
in Puerto Rico shall be treated as Employees. In the event that such After-Tax
Contributions fail to satisfy the limit under subsection (a) for any Plan Year,
the Plan Manager shall correct such failure in a manner comparable to one or
more of the correction methods described in paragraph (4) of subsection (b).

 

5.04 Limitations on Allocations.

 

(a) The maximum allowable addition to any Participant’s Accounts for any Plan
Year shall be the lesser of:

 

(1) $40,000 (as adjusted under section 415(d) of the Code); or

 

(2) 100% of the Participant’s Testing Compensation for the Plan Year.

 

For purposes of this Section 5.04, an addition shall not include Tax Deferred
Contributions made pursuant to Section 4.01(b) and Rollover Contributions but
shall include all other contributions and forfeitures allocated to a
Participant’s Accounts for the Plan Year, and all contributions and forfeitures
under any other defined contribution plan of the Company or an Affiliate (other
than elective deferral contributions made pursuant to section 414(v) of the
Code).

 

(b) If the addition to any Participant’s Accounts (other than his Rollover
Account) for any Plan Year exceeds the maximum annual allowable addition to such
Participant’s Accounts under subsection (a), then the excess amount shall be
eliminated by reducing the additions made to such Participant’s account, by
first reducing the Participant’s After-Tax Contributions and related Matching
Contributions to the extent necessary or, if less, to the extent the After-Tax
Contributions made with respect to the Plan Year are exhausted. To the extent
there is an excess remaining after this reduction, the Tax Deferred
Contributions and related Matching Contributions made on behalf of such
Participant shall be reduced. To the extent that an excess remains after this
reduction, the Matching Contribution of the Participant shall be reduced. Any
After-Tax or Tax Deferred Contributions reduced pursuant to this subsection
(b) shall be returned to the Participant. Any Matching Contributions reduced
pursuant to this subsection (b) shall be held in a suspense account (which shall
share in the investment

 

22



--------------------------------------------------------------------------------

gains and losses of the Fund) by the Trustee until the following Plan Year. Such
amounts shall be used in the following Plan Year to reduce the Matching
Contributions otherwise payable by the Employer by which the Participant is
employed in such subsequent Plan Year.

 

(c) In no event shall the amount allocated to the Account of any Participant for
any Limitation Year cause the sum of the “defined contribution fraction” and the
“defined benefit fraction,” as such terms are defined in section 415(e) of the
Code, to exceed 1.0, or such other limitation as may be applicable under section
415 of the Code with respect to any combination of qualified plans of the
Employer or an without disqualification of any such plan. In the event that the
amount tentatively available for allocation to the Account of any Participant in
any Limitation Year exceeds the maximum amount permissible hereunder, benefits
under the defined benefit plan or plans in which the Participant is
participating shall be adjusted to the extent necessary to satisfy the
requirements of section 415(e) of the Code. Notwithstanding the foregoing, the
limitations described above in this subsection (c) shall not apply with respect
to payments due on or after the first day of the limitation year beginning
January 1, 2000; provided, however, that the aggregate benefits payable to, or
on account of, a Participant who is not credited with an Hour of Service on or
after January 1, 2000 shall continue to be subject to the limitations described
above in this subsection (c).

 

5.05 Overall Deductibility Limit. In no event may the aggregate contribution
made by an Employer under the Plan for a Plan Year exceed the amount that may be
deducted under section 404 of the Code with respect to such Plan Year.

 

ARTICLE VI

 

INVESTMENT AND VALUATION OF ACCOUNTS

 

6.01 Investment Direction by Participants. Except as otherwise provided in
Section 6.02, each Participant shall direct the Trustee to invest the amounts
credited to his Accounts in one or more Investment Funds, subject to the rules
and procedures established by the Plan Manager. A Participant’s investment
direction shall be made at the time and in the manner prescribed by the Plan
Manager. If any balance remains in a Participant’s Accounts after his death, his
Beneficiary shall direct the investment of the amounts credited to the Accounts
as if the Beneficiary were the Participant. To the extent required by a
Qualified Domestic Relations Order, the alternate payee of a Participant shall
direct the investment of the amounts credited to the Participant’s Accounts as
though the alternate payee were the Participant. To the extent a Participant,
Beneficiary or alternate payee directs the investment of the amounts credited to
his Accounts, this Plan is intended to be subject to section 404(c) of ERISA, as
described under Section 6.07.

 

6.02 Restrictions on Participant Investment Direction. Notwithstanding the
investment direction otherwise provided to Participants under Section 6.01, the
restrictions set forth below shall apply to the availability of investment
direction to Participants.

 

(a) For periods prior to February 1, 2000, a Participant may not direct the
investment of amounts held under his GPEP Account. Instead, with respect to such
periods, a Participant’s GPEP Account shall be invested solely in the Unisys
Common Stock Fund.

 

23



--------------------------------------------------------------------------------

(b) A Participant’s ESOP Account and Regular Account (excluding amounts
attributable to the Burroughs Plan or the Sperry Plan) shall be invested solely
in the Unisys Common Stock Fund until the Participant’s attainment of age 50.
Upon his attainment of age 50, a Participant may direct the investment of his
ESOP Account and Regular Account in accordance with Section 6.01.

 

(c) Generally, the portion of a Participant’s Accounts attributable to the
Sperry Plan may be invested in accordance with Section 6.01; provided, however,
that any amounts which a Participant directs to have invested in the Unisys
Common Stock Fund must remain in such Investment Fund until the Participant
attains age 50.

 

6.03 Investment Funds. The Investment Funds available under the Plan shall be
designated by, and at the sole discretion of, the Investment Committee. The
Investment Committee, at its sole discretion, may from time to time designate or
establish new investment funds or eliminate existing Investment Funds.
Investment in any Investment Fund shall be made in accordance with rules
formulated by the Investment Committee and the accounting procedures applied
under the Plan shall be modified by the Investment Committee to the extent they
deem appropriate to reflect investments in that Investment Fund. The Investment
Committee has the authority to select and appoint Investment Managers. The
Investment Funds shall be managed by the Trustee or an Investment Manager, as
applicable. Pending investment, reinvestment or distribution, as provided in the
Plan, the Trustee or Investment Manager may temporarily retain the assets of any
one or more Investment Funds in cash, commercial paper, short-term government
obligations or, unless otherwise directed by the Investment Committee, undivided
interests or participations in common or collective funds consisting of
short-term investments, including funds of the Trustee or Investment Manager.

 

6.04 Valuation of the Fund. As of each Valuation Date, any increase or decrease
in the fair market value of each Investment Fund (net after deduction of
liabilities) since the preceding Valuation Date shall be credited to or deducted
from the Accounts, if any, of each Participant. The allocation for each
Investment Fund shall be made in the proportion that the balance in each Account
invested in the Investment Fund as of the Valuation Date bears to the aggregate
balance in all Accounts invested in the Investment Fund on that date. For
purposes of the preceding sentence, the Employer’s contributions to the Plan for
the current year shall be excluded. The fair market value of investments shall
be determined in accordance with any reasonable method permitted under
regulations prescribed by the United States Department of the Treasury and such
reasonable and uniform rules as the Trustee may adopt.

 

6.05 Unisys Common Stock Fund. Unless subsequently discontinued by the
Investment Committee, the Investment Funds under the Plan shall include the
Unisys

 

24



--------------------------------------------------------------------------------

Common Stock Fund, which is an Investment Fund providing for investment and
reinvestment exclusively in Unisys Stock, except to the extent cash is held to
facilitate purchases and sales within the fund. Investments in the Unisys Common
Stock Fund shall be accounted for on the basis of units of the Unisys Common
Stock Fund. Shares of Unisys Stock and cash received by the Unisys Common Stock
Fund that are attributable to dividends, stock dividends, stock splits or to any
reorganization or recapitalization of Unisys Corporation shall remain in or be
invested in, as applicable, the Unisys Common Stock Fund and allocated to the
Participant Accounts in proportion to the number of units of the Unisys Common
Stock Fund held in such accounts. The transfer taxes, brokerage fees and other
expenses incurred in connection with the purchase, sale or distribution of
Unisys Stock shall be paid by the Unisys Common Stock Fund, and shall be deemed
part of the cost of such Unisys Stock, or deducted in computing the sale
proceeds therefrom, as the case may be, unless paid by an Employer. The
Investment Committee shall determine to what extent a Participant shall bear any
other administrative fee incurred by the Plan in connection with the transfer of
the Participant’s interest in the Unisys Common Stock Fund and provide
appropriate written notice to such Participants. The voting and tendering of
Unisys Stock held in the Unisys Common Stock Fund shall be subject to the
following:

 

(a) For purposes of this Section, shares of Unisys Stock shall be deemed to be
allocated and credited to each applicable Account of the Participant in an
amount to be determined based on the balance in such account on the accounting
date coincident with or next preceding the record date of any vote or tender
offer and the closing price of Unisys Stock on such accounting date or if not
traded on that date, on the business day on which shares of Unisys Stock were
last traded before that accounting date.

 

(b) Each Participant who has any amounts under his Account invested in the
Unisys Common Stock Fund shall be given notice by the Trustee of the date and
purpose of each meeting of the stockholders of the Company at which shares of
Unisys Stock are entitled to be voted, and instructions shall be requested from
each such Participant as to the voting at the meeting of such Unisys Stock. If
the Participant furnishes instructions within the time specified in the
notification given to him, the Trustee shall vote such Unisys Stock in
accordance with the Participant’s instructions. Shares of Unisys Stock that have
not been credited to any Participant’s Account or for which no instructions were
timely received by the Trustees, whether or not credited to the Account of any
Participant shall be voted by the Trustee in the same proportion that the
allocated and voted shares of Unisys Stock have been voted by Participants. The
Investment Committee shall establish procedures under which notices shall be
furnished to Participants as required by this subsection (b) and under which the
Participants’ instructions shall be furnished to the Trustee.

 

(c) Each Participant who has any amounts under his Account invested in the
Unisys Common Stock Fund shall be given notice of any tender offer for, or a
request or invitation for tenders of, Unisys Stock made to the Trustees.
Instructions shall be requested from each such Participant as to the tendering
of shares of Unisys Stock credited to his Account and for this purpose
Participants shall be provided with a reasonable period of time in which they
may consider any such tender offer for, or

 

25



--------------------------------------------------------------------------------

request or invitation for tenders of, Unisys Stock made to the Trustees. The
Trustees shall tender such Unisys Stock as to which the Trustees have received
instructions to tender from Participants within the time specified. Unisys Stock
credited to an Account as to which the Trustee has not received instructions
from a Participant shall not be tendered. Shares of stock that have not been
credited to any Participant’s Account shall be tendered by the Trustee in the
same proportion that the allocated and tendered shares of Unisys Stock have been
tendered by Participants. The Investment Committee shall establish procedures
under which notices shall be furnished to Participants as required by this
subsection (c) and under which the Participants’ instructions shall be furnished
to the Trustee. In carrying out their responsibilities under this subsection
(c) the Trustees may rely on information furnished to them by (or under
procedures established by) the Investment Committee.

 

(d) For all purposes of this Section 6.05, the number of shares of Unisys Stock
held in a Participant’s Account which are invested in the Unisys Common Stock
Fund shall be the number of shares of Unisys Stock represented by the number of
units held in such accounts after reducing such number of units by the number of
units in such accounts which represent cash.

 

(e) With respect to Participants subject to Section 16 of the Securities
Exchange Act of 1934, the Investment Committee shall apply any requirements or
restrictions required for the Plan to obtain the protections of Rule 16b-3 under
the Securities Exchange Act of 1934 or any successor Rule or regulation intended
to replace Rule 16b-3.

 

6.06 Special Rule Regarding Appraisal of Unisys Stock. If at any time the Unisys
Stock held by the ESOP Portion of the Plan is not readily tradable on an
established securities market, all valuations of such Unisys Stock with respect
to activities carried on by the Plan shall be made by an independent appraiser
meeting the requirements of section 401(a)(28) of the Code.

 

6.07 Section 404(c) Compliance. The Plan is intended to constitute a plan
described in section 404(c) of ERISA and section 2550.404c-1 of the United
States Department of Labor regulations. Thus, no fiduciary of the Plan shall be
liable for any loss, or by reason of any breach, which results from any
investment direction made by a Participant, Beneficiary or alternate payee under
a Qualified Domestic Relations Order. The Company or its delegate shall comply
with, or monitor compliance with, as required, all disclosure and other
responsibilities described in sections 2550.404c-1(b)(2)(i)(A) and
(b)(2)(i)(B)(1) of the United States Department of Labor regulations except that
the Trustee shall monitor compliance with those procedures established to
provide confidentiality of information relating to the exercise of voting and
tender rights by Participants. If the Company determines that a situation has
potential for undue influence by the Company, the Company shall direct an
independent party to perform such activities as are necessary to ensure the
confidentiality of the rights of Participants.

 

26



--------------------------------------------------------------------------------

ARTICLE VII

 

VESTING

 

7.01 Vesting Schedule.

 

(a) A Participant shall at all times be fully vested in the balance of his
After-Tax Account, Tax Deferred Account, GPEP Account, Tax Deductible
Contribution Account, and Rollover Account.

 

(b) A Participant employed by an Employer on or after January 1, 2000 shall be
fully vested in his ESOP Account and Regular Account. Before January 1, 2000, a
Participant generally was fully vested in his ESOP Account and Regular Account
upon his completion of a five-year period of Service; provided, however, that:

 

(1) a Participant who was formerly a participant in CTIP who incurs a Severance
from Service after October 1, 1992 was at all times fully vested in his Regular
Account and ESOP Account.

 

(2) a Participant who was formerly a participant in the Burroughs Plan who
incurred a Termination of Employment after March 31, 1988, before being credited
with five years of Service, or who incurred a Termination of Employment on or
before March 31, 1988, before being credited with ten years of Service, shall
continue to be vested in the portion of his Account, if any, attributable to his
vested matching contributions previously made under the Burroughs Plan in
accordance with the terms of the Burroughs Plan on March 31, 1988.

 

Notwithstanding the foregoing, however, a Participant shall be 100% vested in
his ESOP and Regular Account upon the earliest of his attainment of Normal
Retirement Age or death, regardless of the number of his years of Service if
such event occurs prior to his Termination of Employment.

 

7.02 Forfeitures.

 

(a) The unvested portion of a Participant’s Accounts shall be forfeited as of
the earlier of the date described in paragraphs (1) and (2) below:

 

(1) as of the last day of the Plan Year in which a Participant first incurs a
Period of Severance;

 

(2) the last day of the Plan Year following the Plan Year in which the
Participant receives a distribution of his entire vested interest under the
Plan.

 

(b) For purposes of subsection (a), a Participant who terminates employment with
the Employer and all Affiliates and has no vested interest in his Accounts at
such time, shall be deemed to have received a single sum payment of his entire
vested interest in his Accounts as of the date of his Termination of Employment.
Restorations

 

27



--------------------------------------------------------------------------------

pursuant to this subsection (b) shall be made from currently forfeited accounts
in accordance with subsection (d), or from additional contributions by the
Employer.

 

(c) If a Participant whose unvested Account balance is forfeited in accordance
with this Section 7.02 is rehired by the Company, an Affiliate, or an Associated
Company before incurring a five-year Period of Severance, any amount forfeited
under this Section 7.02 shall be restored to his Accounts. Restorations pursuant
to this subsection (c) shall be made from currently forfeited amounts in
accordance with subsection (d) or from additional contributions by the Employer.

 

(d) Amounts forfeited in accordance with this Section 7.02 with respect to a
Plan Year shall be used first to restore future amounts required to be restored
in accordance with subsections (b) or (c) with respect to the Plan Year. After
such restoration, if any, is made, such amounts shall be used to reduce the
Matching Contribution of the Employer of the Employee to whom the forfeiture
relates or pay Plan expenses.

 

ARTICLE VIII

 

AMOUNT OF BENEFITS

 

8.01 Benefits Upon Severance from Service. A Participant who incurs a Severance
from Service for a reason other than death shall be entitled to a distribution
of the entire vested balance of his Accounts as of the Valuation Date coincident
with or immediately preceding his Benefit Commencement Date.

 

8.02 Death Benefits. If a Participant’s Severance from Service occurs by reason
of his death, his Beneficiary shall be entitled to a distribution of the entire
vested amount credited to the Participant’s Accounts as of the Valuation Date
coincident with or next following his Benefit Commencement Date.

 

ARTICLE IX

 

PAYMENT AND FORM OF BENEFITS

 

9.01 Form of Benefit Paid to Participant.

 

(a) Unless a Participant elects otherwise in accordance with subsection (b), any
benefit due a Participant under Article IX shall be paid in a single sum,
subject to 9.04. If the vested Account balance to which a Participant is
entitled is zero as of the date of the Participant’s Severance from Service,
such Participant shall be deemed to have received a single sum payment of his
entire vested Account balance under the Plan as of such date.

 

(b) If a Participant’s vested Account balance exceeds $1,000 as of his Benefit
Commencement Date, he may, in lieu of the single sum payment prescribed under
subsection (a), elect an optional form of distribution; provided that such
election must be in writing and be made within the Notice Period in the manner
prescribed by the

 

28



--------------------------------------------------------------------------------

Administrative Committee. The optional forms of distribution among which a
Participant may elect shall be determined as follows:

 

(1) an annuity as described below:

 

(A) Unless an optional form of annuity is elected under paragraph (B), the
normal form of an annuity for a married participant is a Qualified Joint and
Survivor Annuity and the normal form of annuity for an unmarried participant is
a single life annuity.

 

(B) Subject to the election requirements described in this paragraph (B), a
Participant described under this paragraph (B) may elect to receive one of the
following forms of annuities in lieu of the normal form of annuity described
under paragraph (A):

 

(i) a reduced monthly pension payable to the Participant for life and, after his
death, 50% to his Beneficiary for life; or

 

(ii) a single life annuity.

 

An election under this paragraph (B) is only valid if (i) it is in writing,
(ii) it is made within the Notice Period, and (iii) the Participant’s Spouse, if
any, consents to the form of benefit in writing and such consent is witnessed by
a notary public or an authorized representative of the Plan. Such election will
not be valid, however, if it is made before the Participant receives, within the
Notice Period, an explanation from the Administrative Committee of (i) the terms
and conditions of the normal form of annuity and the other forms of benefit
available to him under the Plan, (ii) the Participant’s ability to make, and the
effect of, an election to waive the normal form of annuity, (iii) to the extent
applicable, the rights of the Participant’s Spouse; and (iv) the Participant’s
ability to make, and the effect of, a revocation of a previous waiver of the
normal form of annuity.

 

(2) monthly, quarterly, semi-annual or annual installments payable over a period
of no less than one-year and no greater than the joint life expectancy of the
Participant and his Beneficiary.

 

9.02 Benefit Commencement Date.

 

(a) Except as provided under this Article IX, if the Participant’s vested
Account balance as of his Benefit Commencement Date does not exceed $1,000, his
benefit under the Plan shall be paid in a single sum as soon as administratively
practicable following the Valuation Date coinciding with or next following date
of the Participant’s termination of employment with Employer.

 

(b) Except as otherwise provided under this Article IX, if the Participant’s
vested Account balance as of his Benefit Commencement Date is greater than
$1,000, the benefit payable to a Participant in accordance with Article VIII
shall be paid or commence as of the first day of the month following the
Participant’s attainment of

 

29



--------------------------------------------------------------------------------

Normal Retirement Age. If the Participant’s Severance from Service occurs before
his attainment of Normal Retirement Age, however, the Participant may elect, in
writing, to have his benefit paid or commence on the first day of any month
following the month in which his Severance from Service occurred.

 

9.03 Form and Payment of Death Benefit. A Participant shall designate a
Beneficiary or Beneficiaries to receive any benefits which may be payable under
the Plan in the event of his death. If the vested Account balance to which a
Beneficiary is entitled is $1,000 or less, such amount shall be paid in a single
sum, subject to Section 9.04. If the Account balance payable upon a
Participant’s death is zero, the Participant’s Beneficiary shall be deemed to
have received a single sum payment of the Participant’s entire Account balance
under the Plan or on the date of the Participant’s death. If the vested Account
balance exceeds $1,000, the form of the death benefit shall be determined as
follows:

 

(a) If a married Participant dies before his Benefit Commencement Date:

 

(1) if the Participant dies after electing an annuity payment in accordance with
Section 9.01(b) and his sole Beneficiary is his surviving Spouse, unless his
surviving Spouse elects otherwise in accordance with subsection (b), the
Participant’s vested Account balance shall be paid to his surviving Spouse in
the form of a single life annuity;

 

(2) if (A) a Participant is unmarried at the time of his death, or (B) is
married but either (i) did not elect an annuity form of payment under
Section 9.01(b) of the Plan prior to his death, or (ii) designated a Beneficiary
other than or in addition to his Spouse, the Participant’s vested Account
balance shall be paid to his Beneficiary in a single sum, subject to
Section 9.04.

 

(b) If a Participant dies before his Benefit Commencement Date, his Beneficiary
may elect one of the following forms of payment in lieu of the form described
under subsection (a):

 

(1) an immediately payable single sum;

 

(2) a single life annuity; or

 

(3) monthly installment payments over a period of no less than the life
expectancy of the Beneficiary.

 

(c) If a Participant dies on or after his Benefit Commencement Date but before
the entire amount of his benefit has been paid, the remaining amount shall be
paid to his Beneficiary in the form and over the period being used at the
Participant’s date of death.

 

With respect to a Benefit Commencement Date beginning before March 22, 1999, the
$1,000 threshold under this Section 9.03 shall take into account all amounts
withdrawn or distributed prior to such Benefit Commencement Date.

 

30



--------------------------------------------------------------------------------

9.04 Form of Single Sum Distributions. If a benefit under the Plan is payable in
a single sum, such amount shall generally be paid in cash. However, a
Participant or Beneficiary entitled to a distribution may elect, in the form and
manner prescribed by the Administrative Committee, to receive the vested balance
of the Account invested in the Unisys Common Stock Fund in the form of whole
shares of Unisys Stock (and cash with respect to fractional shares). Before any
distribution is made from the Plan in a single sum, the portion of a
Participant’s ESOP Account that has been invested in Investment Funds other than
the Unisys Common Stock Fund, shall be automatically reinvested in the Unisys
Common Stock Fund before distribution.

 

9.05 Put Options. If the Unisys Stock held under the ESOP Portion of the Plan is
not readily tradable on an established securities market (within the meaning of
section 409(h)(1)(B) of the Code), any Participant who is entitled to a
distribution of such shares from the Plan shall have a right to require the
Company to repurchase such shares in accordance with section 409(h)(1)(B) of the
Code. Unisys Stock held under the ESOP Portion of the Plan shall not be subject
to a put, call, or other option, or a buy-sell or similar arrangement either
while held by the Plan or when distributed to or on account of a Participant
whether or not the Plan is then an Employee Stock Ownership Plan.

 

9.06 Direct Rollovers. In the event any payment or payments, excluding any
amount not includible in gross income, to be made to a Distributee pursuant to
this Article IX would constitute an “eligible rollover distribution,” such
Distributee may elect, in accordance with this Section 9.06, that, in lieu of
payment to the Distributee, all or part of such “eligible rollover distribution”
be rolled over directly to the trustee or custodian of an “eligible retirement
plan.” Any such request shall be made in writing, on the form and subject to
such requirements and restrictions as may be prescribed by the Plan Manager for
such purpose pursuant to Treasury regulations, at such time in advance of the
date payment would otherwise be made as may be required by the Plan Manager.
Within the Notice Period, the Plan Manager shall supply a Participant or other
Distributee entitled to receive an “eligible rollover distribution” with a
written explanation of the rollover rules and tax treatment applicable to his
distribution.

 

For purposes of this Section 9.06, an “eligible rollover distribution” means a
distribution from the Plan, excluding (i) any distribution that is one of a
series of substantially equal periodic payments (not less frequently than
annually) over the life (or life expectancy) of the individual, the joint lives
(or joint life expectancies) of the individual and the individual’s designated
beneficiary, or a specified period of ten (10) or more years, (ii) any
distribution to the extent such distribution is required under section 401(a)(9)
of the Code, and (iii) effective January 1, 1999, any hardship distribution
described in section 401(k)(2)(B)(i)(IV) of the Code.

 

For purposes of this Section 9.06, an “eligible retirement plan” means (1) an
individual retirement account described in section 408(a) of the Code, (2) an
individual retirement annuity described in section 408(b) of the Code (other
than an endowment contract), (3) a qualified plan the terms of which permit the
acceptance of rollover distributions, or (4) an annuity plan described in
section 403(a) of the Code; provided, however, that the

 

31



--------------------------------------------------------------------------------

eligible retirement plans described in clauses (3) and (4) shall not apply with
respect to a distribution made to a Beneficiary who is the surviving spouse of a
Participant.

 

9.07 Minimum Required Distribution. If a Participant is a 5% owner of the
Employer (as determined under section 416 of the Code), or if a Participant
attained age 70 1/2 before January 1, 2002, he shall receive, with respect to
each calendar year during which and following the calendar year in which he
attained age 70 1/2, the minimum required distribution amount described under
section 401(a)(9) of the Code and the regulations thereunder. In no event shall
the first minimum required distribution be made later than the April 1 of the
calendar year following the calendar year in which he attained age 70 1/2. The
amount of such distribution shall be determined in accordance with section
401(a)(9) of the Code and the regulations thereunder. The amount of minimum
required distributions for calendar years prior to 2003 shall be determined and
made in accordance with the regulations under section 401(a)(9) of the Code that
were proposed in 1987, including the minimum distribution incidental benefit
requirement of section 1.401(a)(9)-2 of the proposed regulations. The amount of
minimum required distributions for the 2003 calendar year and thereafter shall
be determined and made in accordance with the final regulations promulgated
under section 401(a)(9) of the Code, including the minimum distribution
incidental benefit requirement of Q&A-1(d) of section 1.401(a)(9)-5 of the final
regulations.

 

ARTICLE X

 

WITHDRAWALS AND LOANS

 

10.01 General. A Participant may withdraw amounts from his Account to the extent
provided under this Article X. Any withdrawal shall be considered the
distribution of a portion of the Participant’s benefit and shall be paid in a
single sum. A withdrawal shall be disregarded, however, for purposes of
determining whether the Participant’s Benefit Commencement Date has occurred. A
Participant’s request for a withdrawal must be made in writing within the period
prescribed by the Plan Manager. The amount of the withdrawal shall be divided
proportionally among the Investment Funds in which the Accounts from which the
withdrawal is to be made are invested. Withdrawals shall be made in accordance
with the procedures established by the Plan Manager.

 

10.02 Withdrawals from After-Tax Account. Subject to the requirements set forth
in Section 10.01, a Participant who is an Employee may withdraw all or a portion
of the balance of his After-Tax Account (other than earnings on After-Tax
Contributions made on or after January 1, 1987), up to one time in any
six-consecutive month period. Withdrawals from a Participant’s After-Tax Account
shall be made in the following order:

 

(a) After-Tax Contributions made before January 1, 1987; then

 

(b) Amounts relating to After-Tax Contributions after December 31, 1986,
including a pro-rata portion of the earnings thereon; and then

 

(c) Earnings on After-Tax Contributions made before January 1, 1987.

 

32



--------------------------------------------------------------------------------

10.03 Withdrawals from Tax Deductible Contribution Account and Rollover Account.
Subject to the requirements set forth in Section 10.01, a Participant may
withdraw all or a portion of the balance of his Tax Deductible Contribution
Account or Rollover Account at any time.

 

10.04 Withdrawals from Regular Account. Subject to the requirements set forth in
Section 10.01, a Participant who is an Employee may withdraw all or a portion of
the balance of his Regular Account, up to one time in any six-consecutive month
period if the following requirements are met:

 

(a) the Participant has withdrawn the entire balance of his After-Tax Account;
and

 

(b) the Participant’s aggregate years of participation in this Plan and any
Prior Plan is five years.

 

10.05 Withdrawals from ESOP Account. Subject to the requirements set forth in
Section 10.01, a Participant who is an Employee may withdraw all or a portion of
the vested balance of his ESOP Account, up to one time in any six-consecutive
month period if the following requirements are met:

 

(a) the Participant has withdrawn the entire balance of his After-Tax Account
and his Regular Account; and

 

(b) the Participant’s aggregate years of participation in this Plan and any
Prior Plan is five years.

 

10.06 Withdrawals from GPEP Account. Subject to the requirements set forth in
Section 10.01, a Participant who is an Employee and who has withdrawn the entire
balance of his After-Tax Account and his Regular Account may, up to one time in
any six consecutive month period, withdraw the portion of the balance of his
GPEP Account attributable to Contributions made at least 36-months prior to the
date the withdrawal is requested.

 

10.07 Hardship Withdrawals.

 

(a) Subject to the requirements set forth in Section 10.01 and in subsection
(b) of this Section 10.07, a Participant may elect a withdrawal from his Tax
Deferred Account (excluding any earnings credited after December 31, 1988), on
account of an immediate and heavy financial hardship; provided, however, that
the amount of such withdrawal must be necessary to satisfy the immediate and
heavy financial need as determined under subsections (c) and (d).

 

(b) In the event a Participant receives a withdrawal under this Section 10.07,
the Participant shall be both ineligible to have Tax Deferred Contributions made
on his behalf and ineligible to make After-Tax Contribution for the 6-month
period following his receipt of the withdrawal.

 

33



--------------------------------------------------------------------------------

(c) For purposes of this Section 10.07, effective as of January 1, 2006 or as
soon as administratively practicable thereafter, an immediate financial hardship
is expenses incurred as a result of:

 

(1) expenses for medical care described in section 213(d) of the Code incurred
by the Participant, the Participant’s spouse, or any dependents of the
Participant as defined in Treas. Reg. Section 1.401(k)-1(d)(3)(iii)(B)(3) (or
the distribution is necessary for such persons to obtain such medical care);

 

(2) the purchase (excluding mortgage payments) of a principal residence for the
Participant;

 

(3) the payment of tuition and related educational fees for the next 12 months
of post-secondary education for the Participant, his spouse, children or
dependents (as defined in Treas. Reg. Section 1.401(k)-1(d)(3)(iii)(B)(3));

 

(4) expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty deduction under section 165 of the Code
(determined without regard to whether the loss exceeds 10% of adjusted gross
income);

 

(5) the need to prevent the eviction of the Participant from, or foreclosure on
the mortgage of, the Participant’s principal residence;

 

(6) payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents (as defined in Treas. Reg.
Section 1.401(k)-1(d)(3)(iii)(B)(3));

 

(7) federal, state or local income taxes or penalties reasonably anticipated to
result from the distribution; or

 

(8) such other circumstances as may be prescribed by the Secretary of the
Treasury or his delegate.

 

The final determination of whether an immediate and heavy financial hardship
exists shall be determined by the Plan Manager, which shall be under no
obligation to verify independently the facts of hardship submitted by a
Participant. Unless the Plan Manager or its designee has actual knowledge to the
contrary, the Plan Manager shall be entitled to rely upon an affidavit signed by
the Participant as proof of the elements necessary for a hardship withdrawal.

 

(d) For purposes of this Section 10.07, a withdrawal shall be deemed to be in
the amount necessary to alleviate an immediate financial hardship if:

 

(1) the amount of the withdrawal does not exceed the amount required to satisfy
the immediate and heavy financial need;

 

34



--------------------------------------------------------------------------------

(2) the Participant has obtained all available withdrawals and distributions
from his Regular Account, ESOP Account, GPEP Account, Tax Deductible
Contribution Account, Rollover Account, and After-Tax Contribution Account;

 

(3) the amount of the withdrawal under this Section 10.07 will not cause the a
violation of the maximum loan limitations for any loan outstanding at the time
of the withdrawal request; and

 

(4) the Participant has obtained all nontaxable loans currently available to the
Participant from the Plan and all plans maintained by the Company or an
Affiliate.

 

10.08 Withdrawals after Age 59-1/2. Subject to the requirements set forth in
10.01, after he has attained age 59 1/2, a Participant may withdraw all or any
portion of his vested interest in his Account, up to one time in any
six-consecutive month period.

 

10.09 Loans to Participants. The Plan Manager may, in his discretion, cause the
Plan to lend to any qualified Participant an amount, as requested by the
Participant, from his Accounts (excluding amounts held in his Tax Deductible
Contribution Account or GPEP Account), upon such terms as the Plan Manager may
see fit.

 

(a) Qualification for Loans. A Participant is eligible for a Plan loan if he is
(1) an Employee, or (2) a Participant who is a party in interest, as determined
under section 3(14) of ERISA.

 

(b) Amount of Loan. The amount lent to any Participant shall not exceed the
lesser of:

 

(1) the lesser of $50,000 or 50% of the amount in the Participant’s vested
interest in his Accounts; or

 

(2) the greater of $10,000, or one-half of the value of the vested portion of
the Employee’s accounts under all plans maintained by the Employer and all
Affiliates.

 

For purposes of determining the maximum amount of a loan under this subsection
(b), the balance of a Participant’s Tax Deductible Contribution Account and GPEP
Account shall be disregarded. The minimum amount of any loan made to a
Participant shall be set by the Plan Manager from time to time, in a uniform and
nondiscriminatory manner. A Participant may not have more than one loan
outstanding at any time.

 

(c) Loan Term; Interest Rates. Each loan shall be repaid within no less than one
year and no more than five years from the date the loan is made, unless the loan
proceeds are used to acquire a dwelling that is to be used as the Participant’s
principal residence, in which event the term of the loan may not be more than
fifteen years. Each loan shall bear a fixed rate of interest that is
commercially reasonable, as determined by the Plan Manager.

 

35



--------------------------------------------------------------------------------

(d) Other Loan Requirements. The amount lent to any Participant shall be debited
against all of the Participant’s Accounts from which the loan may be made (as
determined under subsection (a)) such that the amount of the loan is prorated
among such Accounts on the basis of the balance of each Account at the time the
loan is made, and the interest paid to the Trustee by the Participant on the
loan shall be allocated to such Accounts and to the Account of no other
Participant. The amount of any loan, including accrued interest, unrepaid at the
time a Participant or his Beneficiary becomes entitled to a distribution under
Article IX shall be deducted from the amount otherwise distributable to the
Participant or Beneficiary. No note or other document evidencing a loan shall be
negotiable or otherwise assignable.

 

(e) Elections. In order to be valid, a Participant’s request for a loan must be
made in the time and manner prescribed by the Plan Manager.

 

(f) Expense of Loan. The Plan Manager may charge a reasonable loan processing
fee as well as an annual loan administration fee for each year the loan is
outstanding. Such fee shall be applied on a uniform and nondiscriminatory
manner.

 

(g) Repayment. Loans shall be repaid in equal installments (not less frequently
than quarterly) through payroll withholding or, in the case of a Participant’s
unpaid authorized leave of absence or lay-off, by personal check. A Participant
may fully repay the loan at any time without penalty. Loans shall become
immediately due and payable upon a Participant’s Termination of Employment,
retirement or death.

 

(h) Loan Security and Documentation. A loan shall be evidenced by a written
document containing such terms and conditions as the Plan Manager shall
determine, and shall be secured by the Participant’s vested interest in his
Accounts (other than his Tax Deductible Contributions Account).

 

ARTICLE XI

 

SPECIAL PROVISIONS FOR TOP-HEAVY PLANS

 

11.01 Determination of Top-Heavy Status. The Plan shall be considered top-heavy
for the Plan Year, if, as of the Determination Date:

 

(a) the Plan is not part of an Aggregation Group and the Key Employee Ratio,
determined by substituting the “Plan” for the “Aggregation Group” each place it
appears in Section 2.34, exceeds 60%, or

 

(b) the Plan is part of an Aggregation Group and the Key Employee Ratio of such
Aggregation Group exceeds 60%;

 

The Plan shall be deemed super top-heavy as to any Plan Year if, as of the
Determination Date with respect to such Plan Year, the conditions of subsections
(a) or (b) hereof are met with “90%” substituted for “60%” therein.

 

36



--------------------------------------------------------------------------------

11.02 Minimum Contributions. For any Plan Year in which the Plan is determined
to be top-heavy or super top-heavy within the meaning of Section 11.01, the Plan
shall provide a minimum Employer contribution (consisting of Matching
Contributions, nonelective Employer contributions, or both) for each Participant
who is a Non-Key Employee and has not incurred a Severance from Service by the
end of the Plan Year in an amount equal to 5% of the Participant’s Testing
Compensation.

 

11.03 Adjustments to Maximum Limits on Benefits and Contributions. For any Plan
Year in which the Plan is determined in accordance with Section 11.01 to be a
top-heavy plan or a super top-heavy plan, the definitions of “defined
contribution fraction” and “defined benefit fraction” for purposes of the
limitation on benefits referenced in Section 5.05 shall be modified as required
under section 416 of the Code.

 

11.04 Minimum Vesting. For any Plan Year in which the Plan is defined to be
top-heavy or super top-heavy within the meaning of Section 11.01, each
Participant during such Plan Year shall become 100% vested in all of his
Accounts and shall remain fully vested in such Accounts after the Plan ceases to
be top-heavy.

 

ARTICLE XII

 

PLAN ADMINISTRATION

 

12.01 Fiduciary Responsibility.

 

(a) The Plan shall be administered by the Administrative Committee, which shall
be the Plan’s “named fiduciary” and “administrator,” as those terms are defined
by ERISA, and its agent designated to receive service of process. All matters
relating to the administration of the Plan, including the duties imposed upon
the plan administrator by law, except those duties allocated to the Plan Manager
and those duties relating to the control or management of Plan assets, shall be
the responsibility of the Administrative Committee. The Administrative Committee
or the Plan Manager, as the case may be, shall have the power to interpret and
construe the provisions of the Plan, and to decide such questions as may rise in
connection with the operation of the Plan, including interpretation of ambiguous
Plan provisions, determination of disputed facts, and application of Plan
provisions to unanticipated circumstances. The determination of the
Administrative Committee or the Plan Manager (to the extent of his duties under
the Plan), as the case may be, shall be subject to review only for abuse of
discretion.

 

(b) The Plan Manager shall be responsible for the day-to-day administration of
the Plan and shall have the authority to adopt such rules, guidelines, forms and
procedures, not inconsistent with the terms of the Plan, as deemed necessary
and/or appropriate to the operation and/or administration of the Plan. The Plan
Manager shall also be responsible for the reporting and disclosure requirements
applicable to the Plan under ERISA, the Code and/or any other Federal, state or
local law.

 

(c) The Investment Committee shall be responsible for all matters relating to
the control and management of Plan assets to the extent not assigned to the
Trustee in

 

37



--------------------------------------------------------------------------------

the Trust Agreement or other instrument. The duties and responsibilities of the
Investment Committee shall include, but not be limited to, the selection of the
Investment Funds, the selection of the Investment Manager, and the monitoring of
the performance of the Investment Manager and Trustee. The Investment Committee
shall be a “named fiduciary” as that term is defined by ERISA.

 

12.02 Appointment and Removal of Plan Manager and Committees. The Plan Manager,
the Administrative Committee and the Investment Committee shall be appointed and
may be removed by the Board. The Plan Manager and persons appointed to the
Administrative Committee or the Investment Committee may be, but need not be,
employees of the Employer. The Plan Manager and any Administrative Committee or
Investment Committee member may resign by giving written notice to the Board,
which notice shall be effective 30 days after delivery. The Plan Manager and any
Administrative Committee or Investment Committee member may be removed by the
Board by written notice to such Committee person, which notice shall be
effective upon delivery. The Board shall promptly select a successor following
the resignation or removal of the Plan Manager or of any Administrative
Committee or Investment Committee member, if necessary to maintain both an
Administrative Committee and the Investment Committee of at least one member.

 

12.03 Compensation and Expenses of Plan Manager and Committees. The Plan Manager
and members of the Administrative Committee and members of the Investment
Committee who are Employees shall serve without compensation. The Plan Manager
and members of the Administrative Committee or Investment Committee who are not
Employees may be paid reasonable compensation for services rendered to the Plan.
Such compensation, if any, and all ordinary and necessary expenses of the Plan
Manager, and the Administrative Committee and Investment Committee shall be paid
from the Fund unless paid by the Employer.

 

12.04 Plan Manager and Committee Procedures. The Plan Manager, and the
Administrative Committee and Investment Committee may enact such rules and
regulations for the conduct of their business and for the administration of the
Plan, as each may deem desirable. The Administrative Committee and Investment
Committee may act either at meetings at which a majority of its members are
present or by a writing signed by a majority of its members without the holding
of a meeting. Records shall be kept of the meetings and actions of the
Administrative Committee and the Investment Committee, and of the actions of the
Plan Manager. Neither the Plan Manager, nor any Administrative Committee or
Investment Committee member who is a Participant in the Plan shall vote upon, or
take an active role in resolving, any question affecting only his Accounts.

 

12.05 Indemnification of the Plan Manager and Committees. The Plan Manager and
each member of the Administrative Committee and the Investment Committee shall
be indemnified by the Company against costs, expenses and liabilities (other
than amounts paid in settlement to which the Company does not consent)
reasonably incurred by him in connection with any action to which he may be a
party by reason of his service as Plan Manager or a member of the Administrative
Committee or

 

38



--------------------------------------------------------------------------------

Investment Committee except in relation to matters as to which he shall be
adjudged in such action to be personally guilty of willful misconduct in the
performance of his duties. The foregoing right to indemnification shall be in
addition to such other rights as the Plan Manager or the member of the
Administrative Committee or Investment Committee may enjoy as a matter of law or
by reason of insurance coverage of any kind, but shall not extend to costs,
expenses and/or liabilities otherwise covered by insurance or that would be so
covered by any insurance then in force if such insurance contained a waiver of
subrogation. Rights granted hereunder shall be in addition to and not in lieu of
any rights to indemnification to which the Plan Manager or the member of the
Administrative Committee or Investment Committee may be entitled pursuant to the
bylaws of the Company. Service as Plan Manager or as a member of the
Administrative Committee or Investment Committee shall be deemed in partial
fulfillment of the member’s function as an employee, officer or director of the
Employer, if he serves in that capacity as well as in the role of Plan Manager
or a member of the Administrative Committee or Investment Committee.

 

12.06 Exclusive Benefit Rule. The Plan Manager and the Administrative Committee
and Investment Committee shall administer the Plan for the exclusive purpose of
(a) providing benefits to Participants and their Beneficiaries and (b) defraying
reasonable expenses of administering the Plan.

 

12.07 Consultants. The Plan Manager and the Administrative Committee and
Investment Committee may, and to the extent required for the preparation of
reports shall, employ accountants, actuaries, attorneys and other consultants or
advisors. The fees charged by such accountants, actuaries, attorneys and other
consultants or advisors shall represent reasonable compensation for services
rendered and shall be paid from the Fund unless paid by the Employer.

 

12.08 Payment of Plan Expenses. The expenses incurred by the Employer in
connection with the operation of the Plan, including, but not limited to,
expenses incurred by reason of the engagement of professional assistants and
consultants, shall be expenses of the Plan and shall be payable by the Plan at
the direction of the Plan Manager. The Employer shall have the option, but not
the obligation, to pay any such expenses, in whole or in part, and, by so doing,
to relieve the Plan from the obligation of bearing such expenses. Payment of any
such expenses by the Employer on one occasion shall not bind the Employer to pay
any similar expenses on any subsequent occasion. For the purpose of
administrative convenience, the Employer may pay certain expenses otherwise
payable by the Plan, for which it shall seek reimbursement by the Trustee from
the assets held in the Fund.

 

12.09 Method of Handling Plan Funds. All payments to the Fund shall be made by
the employee of the Employer charged with that responsibility by the Board. All
payments from the Fund shall be made by the Trustee.

 

12.10 Delegation and Allocation of Responsibility. To the extent permitted under
the terms of the Trust Agreement or applicable law, the Trustee and any named
fiduciary of the Plan may, by unanimous action in writing, delegate or assign
any of its

 

39



--------------------------------------------------------------------------------

responsibilities for administering the Plan to one or more individuals or
entities. In the event of any such delegation or allocation, the Trustee or any
named fiduciary, as applicable, shall establish procedures for the thorough and
frequent review of the performance of such duties. Persons to whom
responsibilities have been delegated may not delegate to others any
discretionary authority or discretionary control with respect to the management
or administration of the Plan.

 

12.11 Claims Procedures.

 

(a) Initial Claim. In the event of a claim by a Participant or his or her
Beneficiary with respect to the Plan, such claimant (himself or through his
authorized representative) shall present his or her claim in writing to the
Administrative Committee or its designee. The Administrative Committee or its
designee shall, within 90 days after receipt of such written claim, make a
determination and send a written or electronic notification to the claimant as
to its disposition. If the Administrative Committee or its designee determines
that special circumstances require an extension of time for processing the
claim, the Administrative Committee or its designee shall be allowed an
extension of time not to exceed 90 days from the end of the initial period and
shall so notify the claimant in writing prior to the termination of the initial
90-day period, and shall indicate the special circumstances requiring an
extension of time and the date by which to expect the benefit determination. In
the event the claim is wholly or partially denied, such notification shall:

 

(1) state the specific reason or reasons for the denial;

 

(2) make reference to the specific provisions of the Plan upon which the denial
is based;

 

(3) provide a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary;

 

(4) set forth the procedure by which the claimant may appeal the denial of his
or her claim and the applicable time limitations; and

 

(5) a statement of the claimant’s rights to bring a civil action under section
502(a) of ERISA following an adverse benefit determination on appeal.

 

(b) Review of Denial. In the event a claimant wishes to appeal the denial of his
claim, the claimant (or his or her authorized representative) may request a
review of such denial by making application in writing to the Administrative
Committee within 60 days after receipt of such denial. Such review will take
into account all comments, documents, records, and other information submitted
by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
Such claimant (or his or her duly authorized representative) may, upon written
request to the Administrative Committee and free of charge, have reasonable
access to, and copies of, all documents, records, and other information relevant
to the claim for benefits. In addition, the claimant or his authorized

 

40



--------------------------------------------------------------------------------

representative may submit to the Administrative Committee written comments,
documents, records and other information related to the claim for benefits.
Appeals not timely filed shall be barred. Within 60 days after receipt of a
written appeal, the Administrative Committee shall make a determination and
notify the claimant of its final decision. If the Administrative Committee
determines that special circumstances require an extension of time for
processing the claim, the Administrative Committee shall be allowed an extension
of time of up to an additional 60 days and shall so notify the claimant in
writing (prior to the end of the initial period) the reason or reasons for such
extension and the date by which a decision is expected. The final decision on
review shall contain:

 

(1) specific reasons therefor;

 

(2) reference to the specific Plan provisions upon which it is based;

 

(3) a description of the claimant’s right to receive, upon written request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claim for benefits;

 

(4) a description of any voluntary appeals procedures offered by the Plan; and

 

(5) a statement of the claimant’s rights to bring a civil action under section
502(a) of ERISA.

 

If the Administrative Committee has not exceeded the time limitations set forth
in this Section 12.11, the decision shall be final and conclusive on all persons
claiming benefits under the Plan, subject to applicable law. If the claimant
challenges the decision of the Administrative Committee, a review by a court of
law shall be limited to the facts, evidence, and issues presented during the
claims and appeals procedure set forth above. The claims and appeals process
described herein must be exhausted before the claimant can pursue the claim in
federal court. Facts and evidence that become known to the claimant after having
exhausted the review procedure may be submitted for reconsideration of the
review decision in accordance with the time limits established above. Issues not
raised during the review process shall be deemed waived.

 

ARTICLE XIII

 

AMENDMENT AND TERMINATION

 

13.01 Amendment. The Plan may be amended at any time and from time to time by or
pursuant to a formal written action of the Board, the Compensation Committee of
the Board, the Company’s Chief Financial Officer and the most senior Human
Resources officer of the Company acting as a committee, or the Administrative
Committee, subject to the following restrictions:

 

(a) the Administrative Committee may make amendments only to the extent that
they are necessary or appropriate to maintain the Plan’s compliance with the
applicable statutes or regulations;

 

41



--------------------------------------------------------------------------------

(b) the Company’s Chief Financial Officer and most senior Human Resources
officer of the Company acting as a committee may make amendments only to the
extent that the effect of the amendments results in an annual cost of less than
$1,000,000;

 

(c) the Company’s Chief Executive Officer may make amendments only to the extent
that the effect of the amendments results in an annual cost less than
$25,000,000; and

 

(d) the Compensation Committee of the Board may make amendments only to the
extent that the affect of the amendments results in an annual cost less than
$50,000,000.

 

Notwithstanding the foregoing, however, to the extent that the Company’s
Corporate Delegation Chart or other action of the Board modifies the amendatory
authority described in the preceding sentence, the Plan shall be deemed to have
been amended in accordance with the Delegation of Authority Chart or such Board
action. In no event shall an amendment be effective to the extent that it has
the effect of decreasing the balance of a Participant’s Account or eliminating
an optional form of benefit payment for benefits attributable to service before
the later of the date the amendment is adopted or the date it becomes effective,
except to the extent permissible under section 411(d)(6) of the Code and the
regulations thereunder. If the vesting schedule of the Plan is amended, the
nonforfeitable interest of a Participant in his Accounts, determined as of the
later of the date the amendment is adopted or the date it becomes effective,
shall not be less than the Participant’s nonforfeitable interest in his Accounts
determined without regard to such amendment. If the Plan’s vesting schedule is
amended, each Participant with three or more Years of Service may elect to have
the nonforfeitable percentage of his Accounts computed under the Plan without
regard to such amendment. The Participant’s election shall be made within 60
days after the latest of (1) the date the amendment is adopted, (2) the date the
amendment becomes effective, or (3) the date the Participant is given written
notice of the amendment by the Board or the Trustee.

 

13.02 Termination or Partial Termination.

 

(a) Right to Terminate Reserved. While the Company intends to continue the Plan
indefinitely, it reserves the right to terminate the Plan at any time by formal
written action of the Board. Further, any Employer may, at any time for any
reason, withdraw from participation in the Plan, in whole or in part, by action
of its governing board.

 

(b) Treatment of Participants Upon Termination. If the Plan is terminated or
partially terminated, Accrued Benefits of the Participants affected thereby
shall immediately vest and be nonforfeitable, to the extent funded. No employees
of such

 

42



--------------------------------------------------------------------------------

Employer who are not then Participants may thereafter be admitted to the Plan,
and the Employer shall make no further contributions to the Fund.

 

(c) Liability of Employer. The Employer shall have no liability in respect of
payment under the Plan, except to pay over to the Trustee the contributions
otherwise required under the Plan, and each Participant or his Beneficiary shall
look solely to the Trust for distribution of benefits under the Plan.

 

(d) Successor Employers. Unless this Plan is terminated earlier, a successor
employer of the Employees of the Employer may continue this Plan and Trust by
joining with the Trustee in executing an appropriate supplemental agreement.
Such successor employer shall ipso facto succeed to all the rights, powers, and
duties of the Employer hereunder. In such event, the Plan shall not be deemed to
have terminated and the employment of any Employee who is continued in the
employ of such successor Employer shall be deemed not to have been terminated or
severed for any purposes hereunder.

 

ARTICLE XIV

 

MISCELLANEOUS

 

14.01 Merger, Consolidation or Transfer of Assets or Liabilities. The Company
reserves the right to merge or consolidate the Plan with any other defined
contribution plan qualified under section 401(a) of the Code, or to transfer
Plan assets or liabilities to any other qualified defined contribution plan,
provided that the amount standing to the credit of each Participant’s Accounts
immediately after any such merger, consolidation or transfer of assets or
liabilities shall be at least equal to the amount standing to the credit of the
Participant’s Accounts immediately before such merger, consolidation or
transfer, determined as if the Plan had then terminated.

 

14.02 Limited Purpose of Plan. The establishment or existence of the Plan shall
not confer upon any Employee the right to be continued as an Employee. The
Employer expressly reserves the right to discharge any Employee whenever in its
judgment its best interests so require.

 

14.03 Nonalienation. No benefit payable under the Plan shall be subject in any
manner to anticipation, assignment, or voluntary or involuntary alienation. This
Section 14.03 shall not preclude the Trustee from complying with the terms of
(a) a Qualified Domestic Relations Order, (b) a federal tax levy made pursuant
to section 6331 of the Code, (c) subject to section 401(a)(13) of the Code, a
judgement relating to the Participant’s conviction of a crime involving the
Plan, or (d) subject to section 401(a)(13) of the Code, a judgement, order,
decree, or settlement agreement between the Participant and the United States
Department of Labor relating to a violation (or an alleged violation) of part 4
subtitle B of Title I of ERISA.

 

14.04 General Distribution Requirements. All distributions under the Plan shall
be determined and made in accordance with the minimum distribution incidental
death

 

43



--------------------------------------------------------------------------------

benefit requirements of the regulations under section 401(a)(9) of the Code.
Effective prior to January 1, 2003, all distributions shall be determined and
made in accordance with the minimum distribution requirements of the regulations
under section 401(a)(9) of the Code that were proposed in 1987, including the
minimum distribution incidental benefit requirement of section 1.401(a)(9)-2 of
the proposed regulations. Effective January 1, 2003, all distributions shall be
determined and made in accordance with the final regulations promulgated under
section 401(a)(9) of the Code, including the minimum distribution incidental
benefit requirement of Q&A-1(d) of section 1.401(a)(9)-5 of the final
regulations; provided, however, that the amount of any payments made to a
Participant with a Benefit Commencement Date prior to January 1, 2003 shall not
be decreased by the application of the final regulations.

 

14.05 Facility of Payment. If the Plan Manager, in his sole discretion, deems a
Participant or Beneficiary who is entitled to receive any payment hereunder to
be incompetent to receive the same by reason of age, illness, infirmity or
incapacity of any kind, the Plan Manager may direct the Trustee to apply such
payment directly for the benefit of such person, or to make payment to any
person selected by the Plan Manager to disburse the same for the benefit of the
Participant or Beneficiary. Payments made pursuant to this Section 14.05 shall
operate as a discharge, to the extent thereof, of all liabilities of the
Employer, the Trustee, the Administrative Committee, the Plan Manager and the
Fund to the person for whose benefit the payments are made.

 

14.06 Impossibility of Diversion. All Plan assets shall be held as part of the
Fund until paid to satisfy allowable Plan expenses or to provide benefits to
Participants or their Beneficiaries. It shall be impossible, unless Section 4.10
or 14.07 applies, for any part of the fund to be used for, or diverted to,
purposes other than the exclusive benefit of the Participants or their
Beneficiaries or the payment of the reasonable expenses of the administration of
the Plan or of the Fund or both, and the Fund shall continue for such time as
may be necessary to accomplish the purposes for which it was established.

 

14.07 Unclaimed Benefits. If a Participant or Beneficiary to whom a benefit is
payable under the Plan cannot be located following a reasonable effort to do so
by the Trustee, such benefit shall be forfeited but shall be reinstated if a
claim therefor is filed by the Participant or Beneficiary.

 

14.08 Benefit Offsets for Overpayments. If a Participant or Beneficiary receives
benefits hereunder for any period in excess of the amount of benefits to which
he was entitled under the applicable terms of the Plan, such overpayment shall
be offset against current or future benefit payments, as applicable, until such
time as the overpayment is entirely recouped by the Plan, as determined by the
Plan Manager in his sole discretion.

 

14.09 Contingent Effectiveness of Plan Amendment and Restatement. The
effectiveness of this amendment and restatement of the Plan shall be subject to
and contingent upon a determination by the District Director of the Internal
Revenue Service that the Plan and Trust continue to be qualified under the
applicable provisions of the Code, so that the contributions by the Employer are
deductible when made and the Trust continues to be exempt from federal income
tax. If the District Director determines that the amendment and restatement
adversely affect the existing qualified status of the Plan and Trust, then, upon
notice to the Trustee, the Board shall have the right further to amend the Plan
or to rescind the amendment and restatement.

 

44



--------------------------------------------------------------------------------

14.10 Controlling Law. The Plan shall be construed and enforced in accordance
with the laws of the Commonwealth of Pennsylvania, without regard to any choice
of law provisions, to the extent not preempted by federal law, which shall
otherwise control.

 

IN WITNESS WHEREOF, and as evidence of the adoption of the Plan as amended and
restated herein, Unisys Corporation has caused this instrument to be executed by
its duly authorized representatives and corporate seal to be affixed hereto this
22 day of December 2005.

 

UNISYS CORPORATION:

By: 

 

/s/ Patricia A. Bradford

   

Patricia A. Bradford

By: 

 

/s/ Janet Brutschea Haugen

   

Janet Brutschea Haugen

 

45



--------------------------------------------------------------------------------

APPENDIX A

 

PARTICIPATING AFFILIATES

 

Unisys Unigen Corporation

 

46